Name: Commission Implementing Decision (EU) 2017/696 of 11 April 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (notified under document C(2017) 2476) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  international trade;  agricultural policy;  economic geography
 Date Published: 2017-04-13

 13.4.2017 EN Official Journal of the European Union L 101/80 COMMISSION IMPLEMENTING DECISION (EU) 2017/696 of 11 April 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (notified under document C(2017) 2476) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Implementing Decision (EU) 2017/247 (3) was adopted following outbreaks of highly pathogenic avian influenza of subtype H5 in a number of Member States (the concerned Member States) and the establishment of protection and surveillance zones by the competent authority of the concerned Member States in accordance with Council Directive 2005/94/EC (4). (2) Implementing Decision (EU) 2017/247 provides that the protection and surveillance zones established by the competent authorities of the concerned Member States in accordance with Directive 2005/94/EC are to comprise at least the areas listed as protection and surveillance zones in the Annex to that Implementing Decision. (3) The Annex to Implementing Decision (EU) 2017/247 was subsequently amended by Commission Implementing Decisions (EU) 2017/417 (5) and (EU) 2017/554 (6), in order to take account of changes to the protection and surveillance zones established by the competent authorities of the Member States in accordance with Directive 2005/94/EC, following the evolution of the epidiomiological situation as regards highly pathogenic avian influenza. (4) Since the date of the amendments made to Implementing Decision (EU) 2017/247 by Implementing Decision (EU) 2017/554, the epidiomiological situation as regards highly pathogenic avian influenza has improved. Accordingly, the protective measures laid down in Implementing Decision (EU) 2017/247 should be adapted to ensure that they are appropriate to cover the level of risks associated with the current epidemiological situation, and that they do not place burdens on operators that are disproportionate to the risks involved in the spread of that disease. It should be borne in mind that the current epidemic is causing a major disruption of operators' businesses, in particular for very specialised integrated production involving more than one Member State. Also, any amendments to the protective measures laid down in Implementing Decision (EU) 2017/247 should take into account the varying levels of risks associated with the movements of different poultry commodities. (5) Day-old chicks pose a very low risk for the spread of highly pathogenic avian influenza, in particular as the time period between the collection of the hatching eggs and the time of hatch of the day-old chicks permits the timely detection of infection with highly pathogenic avian influenza viruses in the poultry holding of origin and provided that the hatchery of dispatch can ensure by its biosecurity and traceability measures that a proper level of disease control is maintained (6) In addition, any amendments to the current protective measures laid down in Implementing Decision (EU) 2017/247 should be consistent with other rules laid down in Directive 2005/94/EC and also in Council Directive 2009/158/EC (7). Directive 2009/158/EC lays down general health rules governing trade within the Union in poultry and hatching eggs, including the veterinary certificates required to accompany consignments of those commodities dispatched to other Member States. (7) Article 6 of Directive 2009/158/EC provides that in order to be traded within the Union, day-old chicks and hatching eggs are to come from establishments which are not located in an area which for animal health reasons is subject to restrictive measures in accordance with Union legislation, as a result of an outbreak of a disease to which poultry are susceptible. Article 2 of Directive 2009/158/EC defines establishments as covering, inter alia, breeding establishments which are establishments which produce hatching eggs for the production of productive poultry, and hatcheries which are establishments which incubate and hatch eggs and supply day-old chicks. (8) Directive 2005/94/EC lays down specific rules to combat outbreaks of avian influenza in the Union. Article 30 of that Directive lays down the measures to be applied in the surveillance zone, including restrictions on the movements of day-old chicks and hatching eggs within the surveillance zone, and the conditions whereby the competent authority may authorise the dispatch of consignments of day-old chicks and hatching eggs from a surveillance zone. (9) Point (c)(iii) of Article 30 of Directive 2005/94/EC provides that the competent authority may authorise the direct transport of day-old chicks from the surveillance zone to any other holding, if they originate from hatching eggs from poultry holdings located outside the protection and surveillance zones and subject to certain conditions. (10) In addition, point (c)(iv) of Article 30 of Directive 2005/94/EC provides that the competent authority may authorise the direct transport of hatching eggs to a hatchery designated by the competent authority located inside or outside the surveillance zone provided that the hatching eggs and their packaging are disinfected before dispatch and the tracing of these eggs is ensured. (11) Accordingly, in order to prevent any disruption to trade in consignments of day-old chicks and hatching eggs from the surveillance zone, which pose a low risk for the spread of highly pathogenic avian influenza, but which could prove very costly for economic operators, it is necessary to lay down in Implementing Decision (EU) 2017/247, the protective measures applicable to such consignments in accordance with the prevailing rules already laid down in Directives 2005/94/EC. (12) In addition, in order to verify compliance with the requirements of Implementing Decision (EU) 2017/247, as amended by this Implementing Decision, it is appropriate that the veterinary certificates provided for in Article 20 of Directive 2009/158/EC, that are required to accompany consignments of day-old chicks, include a reference to Implementing Decision (EU) 2017/247 to that effect. (13) It is also necessary to amend the Annex to Implementing Decision (EU) 2017/247, as since the date of the last amendments made to that Annex by Implementing Decision (EU) 2017/554, Bulgaria, the Czech Republic, Germany, Greece, France and Romania have notified the Commission of further outbreaks of avian influenza of subtype H5 in holdings outside the areas currently listed in the Annex to Implementing Decision (EU) 2017/247, and they have taken the necessary measures required in accordance with Directive 2005/94/EC, including the establishment of protection and surveillance zones around those new outbreaks. (14) In all cases, the Commission has examined the measures taken by Bulgaria, the Czech Republic, Germany, Greece, France and Romania in accordance with Directive 2005/94/EC, and it has satisfied itself that the boundaries of the protection and surveillance zones, established by the competent authorities of those Member States, are at a sufficient distance to any holding where an outbreak of highly pathogenic avian influenza of subtype H5 has been confirmed. (15) In order to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly describe at Union level, in collaboration with Bulgaria, the Czech Republic, Germany, Greece, France and Romania, the new protection and surveillance zones established in those Member States in accordance with Directive 2005/94/EC. Therefore, the areas listed for those Member States in the Annex to Implementing Decision (EU) 2017/247 should be amended. (16) Accordingly, Implementing Decision (EU) 2017/247 should be amended to include rules for the dispatch of day-old chicks from surveillance zones or the dispatch of day- old chicks from hatching eggs originating from poultry in establishments located in the surveillance zone to other Member States, subject to certain conditions, and to update regionalization at Union level to include the new protection and surveillance zones established in accordance with Directive 2005/94/EC and the duration of the restrictions applicable therein. (17) Implementing Decision (EU) 2017/247 should therefore be amended accordingly. (18) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision (EU) 2017/247 is amended as follows: (1) The following paragraph is added to Article 1: This Decision also lays down rules concerning the dispatch of consignments of day-old chicks from the concerned Member States. (2) The following Article 3a is inserted: Article 3a 1. The concerned Member States shall prohibit the dispatch of consignments of day-old chicks from the areas listed as protection and surveillance zones in the Annex to other Member States, except where the competent authority of the concerned Member State of dispatch authorises the direct transport of consignments of day-old chicks subject to compliance with the following conditions: (a) the day-old chicks must be hatched from hatching eggs originating from poultry kept on establishments approved in accordance with point (a)(i) of Article 6 of Council Directive 2009/158/EC (*1) (approved establishments) located outside the areas listed as protection and surveillance zones in Parts A and B in the Annex to this Decision; (b) the approved establishment of dispatch (the hatchery of dispatch) can ensure by its logistics and working conditions that no contact has occurred between the day-old chicks and hatching eggs referred to in point (a) and any other hatching eggs and day-old chicks originating from poultry kept in approved establishments located in areas listed as protection and surveillance zones in the Annex; (c) the hatchery of dispatch must be located outside the areas listed as protection zones in Part A in the Annex, but it may be located inside the areas listed as surveillance zones in Part B in the Annex. 2. The concerned Member States shall prohibit the dispatch of consignments of day-old chicks originating from hatching eggs from poultry kept in approved establishments located in the protection and surveillance zones listed in the Annex, except where the competent authority of the concerned Member State of dispatch authorises the direct transport of hatching eggs from poultry kept in approved establishments located outside the protection zones, but inside the surveillance zones, to a designated hatchery located outside the protection and surveillance zones, and the competent authority ensures that the day-old chicks originating from such hatching eggs, when dispatched to other Member States comply with the following conditions: (a) the day-old chicks have hatched in a designated hatchery located outside the protection and surveillance zones listed in the Annex; (b) the day-old chicks originate from hatching eggs that were disinfected and their packaging was disinfected before being transported to the hatchery of dispatch and where the tracing of these hatching eggs can be ensured. 3. The concerned Member State shall ensure that the veterinary certificates provided for Article 20 of Directive 2009/158/EC, and set out in Annex IV thereto, accompanying the consignments of day-old chicks referred to in paragraphs 1 and 2 of this Article to be dispatched to other Member States include the words: The consignment complies with the animal health conditions laid down in Commission Implementing Decision (EU) 2017/247 . (*1) Council Directive 2009/158/EC of 30 November 2009 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (OJ L 343, 22.12.2009, p. 74)" (3) The Annex is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the the Member States. Done at Brussels, 11 April 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Commission Implementing Decision (EU) 2017/247 of 9 February 2017 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 36, 11.2.2017, p. 62). (4) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). (5) Commission Implementing Decision (EU) 2017/417 of 7 March 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 63, 9.3.2017, p. 177). (6) Commission Implementing Decision (EU) 2017/554 of 23 March 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 79, 24.3.2017, p. 15). (7) Council Directive 2009/158/EC of 30 November 2009 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (OJ L 343, 22.12.2009, p. 74). ANNEX The Annex to Implementing Decision (EU) 2017/247 is amended as follows: (1) Part A is amended as follows: (a) the entries for Bulgaria and the Czech Republic are replaced by the following: Member State: Bulgaria Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC VIDIN Municipality of Dimovo:  Mali Drenovets  Durzhanitsa 13.4.2017 Municipality of Vidin:  Dunavtsi  Tyrnyane  Kalenik 14.4.2017 MONTANA Municipality of Montana:  Bezdenitsa 17.4.2017 Member State: Czech Republic Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC 716642 BrÃ ¥, 602639 Kladruby u Beranova  jihovÃ ½chodnÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 198, 669946 KosmovÃ ¡  jihovÃ ½chodnÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 198, 716669 OtroÃ Ã ­n, 716677 PoseÃ , 732796 Prachomety  jihovÃ ½chodnÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 198, 775681 Sedlo u TouÃ ¾imi 13.4.2017 (b) the entries for Germany and Greece are replaced by the following: Member State: Germany Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC NIEDERSACHSEN Landkreis Cloppenburg Im Westen in Petersfeld von der EinmÃ ¼ndung der StraÃ e Am Peterswald auf die Friesoyther StraÃ e (B 72) nach Norden bis zur Gemeindegrenze Garrel/Friesoythe, von dort entlang der Gemeindegrenze Garrel/Friesoythe und Garrel/BÃ ¶sel nach Nordosten bis zur StraÃ e Zum Kammerfeld, von dort nach SÃ ¼dosten bis zur Petersdorfer StraÃ e, von dort nach Nordosten bis zur KammersandstraÃ e, dieser entlang nach SÃ ¼dosten bis zum PÃ ¶hlendamm, von dort nach Nordosten bis zur Vehne, dieser nach SÃ ¼dosten folgend bis zur Beverbrucher StraÃ e, von dort nach Westen bis zur Tweeler StraÃ e, von dort nach SÃ ¼dosten bis zum Kiefernweg, von dort nach SÃ ¼dwesten bis zur KellerhÃ ¶her StraÃ e, von dort nach Nordwesten bis zum Weidenweg, von dort nach SÃ ¼dwesten bis zum Heideweg, von dort nach Nordwesten bis zur AmerikastraÃ e, von dort nach SÃ ¼dwesten bis zur Gemeindegrenze Garrel/Cloppenburg, entlang der Gemeindegrenze sowie der StraÃ e Zum Fischteich weiter nach Westen bis zur Garreler StraÃ e, von dort nach SÃ ¼den bis zur Lindenallee, dieser entlang nach Nordwesten bis zur Petersfelder StraÃ e, von dort nach Nordosten bis zur StraÃ e Am Peterswald, von dort nach Westen bis zum Ausgangspunkt an der Friesoyther StraÃ e (B 72). 12.4.2017 Landkreis Cloppenburg Im Westen in Falkenberg von der Kreuzung Lindenallee/SchmÃ ¤hlstraÃ e/Hoher Weg entlang der SchmÃ ¤hlstraÃ e, der Falkenberger StraÃ e und der StraÃ e Im Zuckergrund nach Nordosten bis zur StraÃ e Am Friedhof, von dort nach Osten bis zur Alten DorfstraÃ e, dieser nach Norden folgend bis zur Kaiforter StraÃ e, von dort nach SÃ ¼dosten bis zum Prozessionsweg, diesem nach Nordosten folgend bis zur BÃ ¶seler StraÃ e, von dort nach SÃ ¼dosten bis zur Nikolausdorfer StraÃ e, von dort nach Nordosten bis zur Vehne, dieser nach SÃ ¼dosten folgend bis zur LetherfeldstraÃ e, von dort nach Nordosten bis zur SÃ ¼dstraÃ e, von dort nach SÃ ¼den bis zum Schuldamm, von dort nach Osten bis zum Beverbrucher Damm, von dort nach SÃ ¼den bis zur FriedhofstraÃ e, von dort nach Nordwesten bis zur Gemeindegrenze Cloppenburg/Garrel, dieser nach Westen folgend bis zum Wiesenweg, von dort nach Norden bis zum Flugplatz Varrelbusch, entlang der sÃ ¼dlichen Grenze des Flugplatzes Varrelbusch weiter nach Westen bis zur Werner-Baumbach-StraÃ e, von dort nach SÃ ¼den bis zur Bahnlinie Cloppenburg/Friesoythe, dieser entlang nach Nordwesten bis zur StraÃ e Zum Fischteich, von dort nach Westen bis zur Garreler StraÃ e, von dort nach SÃ ¼den bis zur Lindenallee, von dort nach Westen bis zum Ausgangspunkt an der Kreuzung Lindenallee/SchmÃ ¤hlstraÃ e/Hoher Weg. 12.4.2017 Landkreis Cloppenburg Im Osten in Beverbruch von der Kreuzung GroÃ enknetener StraÃ e/SÃ ¼dstraÃ e/Zur Staatsweide entlang der GroÃ enknetener StraÃ e und der Beverbrucher StraÃ e nach Westen bis zur Vehne, entlang der Vehne nach SÃ ¼den bis zur Tweeler StraÃ e, von dort nach Nordwesten bis zum Kiefernweg, von dort nach SÃ ¼dwesten bis zur KellerhÃ ¶her StraÃ e, von dort nach Nordwesten bis zum Weidenweg, von dort nach SÃ ¼dwesten bis zum Heideweg, von dort nach Nordwesten bis zur AmerikastraÃ e, von dort nach Nordwesten bis zur StraÃ e Langen Tange, von dort nach Westen bis zum Landweg, von dort nach SÃ ¼den bis zum Koppelweg, von dort nach Westen bis zur Garreler StraÃ e, von dort nach Norden bis zum Plattenweg, von dort nach Westen bis zur Petersfelder StraÃ e, von dort entlang der KampstraÃ e weiter nach Nordwesten bis zum Wasserzug Varrelbuscher Graben II, diesem nach Norden folgend bis zur Bahnlinie Cloppenburg-Friesoythe, dieser nach Nordwesten folgend bis zur Gemeindegrenze Garrel/BÃ ¶sel, von dort entlang der Gemeindegrenze weiter nach Nordosten bis zur PeterstraÃ e, von dort nach SÃ ¼den bis zum Birkhahnweg, von dort nach Nordosten bis zur NikolausstraÃ e, dieser nach SÃ ¼dosten folgend bis zur Oldenburger StraÃ e, von dort aus entlang der SÃ ¼dstraÃ e nach SÃ ¼den bis zum Ausgangspunkt an der Kreuzung GroÃ enknetener StraÃ e/SÃ ¼dstraÃ e/Zur Staatsweide. 12.4.2017 Landkreis Cloppenburg Im Westen in HarkebrÃ ¼gge von der Kreuzung Schepser StraÃ e/KortemoorstraÃ e/Erikaweg/KettelerstraÃ e entlang der KortemoorstraÃ e nach Nordosten bis zur StraÃ e Kammersand, von dort nach Nordwesten bis zur Lohorster StraÃ e, von dort nach Nordosten bis zur Kreisgrenze, entlang dieser nach SÃ ¼dosten bis zur BundesstraÃ e B 401, von dort nach Westen bis zum Langenmoorsweg, diesem sowie dem Feldweg nach Norden folgend bis zur Gemeindegrenze Friesoythe/BarÃ el, entlang der Gemeindegrenze nach Westen bis zum Kloot Graben, diesem nach Nordosten folgend bis zum Erikaweg, von dort nach Nordwesten bis zum Ausgangspunkt an der Kreuzung Schepser StraÃ e/KortemoorstraÃ e/Erikaweg/KettelerstraÃ e 13.4.2017 Landkreis Cloppenburg Im Nordwesten in Nikolausdorf von der EinmÃ ¼ndung des Beverbrucher Damms auf die Oldenburger StraÃ e entlang der Oldenburger StraÃ e nach Nordosten bis zur Kreisgrenze, dieser nach SÃ ¼den folgend bis zur GroÃ enknetener StraÃ e, von dort nach Westen bis zur Hochspannungsleitung vor dem Friedhof, der Hochspannungsleitung nach Norden folgend bis zum GrundstÃ ¼ck Beverbrucher Damm 17, von dort entlang der nach Westen abzweigenden Hochspannungsleitung bis zum Beverbrucher Damm, von dort nach Norden bis zum Ausgangspunkt an der Oldenburger StraÃ e. 12.4.2017 Landkreis Cloppenburg Im Nordosten in Nikolausdorf von der EinmÃ ¼ndung der StraÃ e DÃ ¼ffendamm auf die Oldenburger StraÃ e entlang der Oldenburger StraÃ e nach SÃ ¼den bis zur StraÃ e Beverbrucher Damm, entlang des Beverbrucher Damms weiter nach SÃ ¼den bis zur GroÃ enknetener StraÃ e, dieser und der Beverbrucher StraÃ e nach Westen folgend bis zur Vehne, entlang dieser nach SÃ ¼den bis zur Tweeler StraÃ e, entlang dieser nach Nordosten bis zum GrundstÃ ¼ck Tweeler StraÃ e 8, von dort entlang des Weges nach Westen bis zur KellerhÃ ¶her StraÃ e, von dort nach SÃ ¼den bis zur StraÃ e Schlichtenmoor, entlang dieser zunÃ ¤chst nach Westen und dann nach Norden bis zur StraÃ e Roslaes HÃ ¶he, entlang dieser und der Allensteiner StraÃ e nach Westen bis zur TannenkampstraÃ e, von dort nach Nordwesten bis zur Beverbrucher StraÃ e, entlang dieser und der Varrelbuscher StraÃ e weiter nach SÃ ¼dwesten bis zur Cloppenburger StraÃ e, von dort nach Norden bis zur StraÃ e An der HÃ ¶he, von dort nach Nordwesten bis zur BahnhofstraÃ e, von dort nach Norden bis zur RaiffeisenstraÃ e, von dort nach Nordwesten bis zur Adolph-Kolping-StraÃ e, von dort nach Norden bis zur Petersfelder StraÃ e, entlang dieser sowie der ThÃ ¼ler StraÃ e nach Nordwesten bis zur StraÃ e Sandrocken, entlang dieser sowie der StraÃ e Zum Richtemoor weiter nach Norden bis zum Brockenweg, von dort nach Nordosten bis zur GroÃ en Aue, entlang dieser nach Norden bis zum GrundstÃ ¼ck Garreler StraÃ e 48, entlang dessen Zuwegung nach Osten bis zur Garreler StraÃ e, von dort nach Nordwesten bis zur HauptstraÃ e, entlang dieser sowie der MoorstraÃ e weiter nach Nordosten bis zur Vehne, entlang dieser nach SÃ ¼den bis zum Wasserzug von Barken-Tange, diesem zunÃ ¤chst nach Nordosten und dann nach SÃ ¼dosten folgend bis zur StraÃ e Barkentange, von dort nach Nordosten bis zum DÃ ¼ffendamm, von dort nach SÃ ¼dosten bis zum Ausgangspunkt an der Oldenburger StraÃ e. 15.4.2017 Landkreis Cloppenburg Im SÃ ¼dwesten in Garrel von der EinmÃ ¼ndung der StraÃ e Eichkamp auf die Varrelbuscher StraÃ e entlang der Varrelbuscher StraÃ e nach Norden bis zur StraÃ e Auf'm Halskamp, von dort nach Nordwesten bis zum Buchenweg, entlang dem Buchenweg und der BahnhofstraÃ e nach Nordosten bis zur Petersfelder StraÃ e, entlang dieser und der ThÃ ¼ler StraÃ e nach Westen bis zur StraÃ e Im Zuckergrund, entlang dieser sowie der StraÃ e Im Karspohl weiter nach Nordosten bis zur Kaiforter StraÃ e, entlang dieser sowie der StraÃ e Zu den Auen nach Nordwesten bis zum Nachtigallenweg, von dort nach Nordosten bis zur StraÃ e Zum Dickenstroh, von dort nach Norden bis zur BÃ ¶seler StraÃ e, von dort nach SÃ ¼dosten bis zur Petersdorfer StraÃ e, entlang dieser, der PeterstraÃ e sowie dem Birkhahnweg nach Nordosten bis zur NikolausstraÃ e, von dort nach SÃ ¼dosten bis zum Moordamm, von dort nach Nordosten bis zum DÃ ¼ffendamm, von dort nach SÃ ¼dosten bis zur Oldenburger StraÃ e, von dort nach Nordosten bis zur Halenhorster StraÃ e, von dort nach Osten bis zur Kreisgrenze, dieser nach SÃ ¼den folgend bis zum Wasserzug Krumme Riede, diesem nach SÃ ¼den folgend bis zur GroÃ enknetener StraÃ e, von dort nach Westen bis zum Beverbrucher Damm, von dort nach SÃ ¼den bis zur Tweeler StraÃ e, von dort nach Nordwesten bis zur Vehne, entlang dieser nach SÃ ¼dosten bis zur KiwittstraÃ e, dieser nach Westen folgend bis zum Plaggenweg, von dort nach Nordwesten bis zum Weidenweg, von dort nach SÃ ¼dwesten bis zum Heideweg, entlang diesem und der AmerikastraÃ e nach Nordwesten bis zur StraÃ e Eichkamp, entlang dieser nach Westen bis zum Ausgangspunkt an der Varrelbuscher StraÃ e. 16.4.2017 Landkreis Cloppenburg Im SÃ ¼dwesten in Falkenberg von der EinmÃ ¼ndung der Lindenallee auf die Garreler StraÃ e entlang der Lindenallee nach Nordwesten bis zur Petersfelder StraÃ e, von dort nach Nordosten bis zur StraÃ e Am Peterswald, von dort nach Westen bis zur Friesoyther StraÃ e (B 72), von dort nach Norden bis zur Gemeindegrenze Garrel/Friesoythe, entlang dieser sowie der Gemeindegrenze Garrel/BÃ ¶sel nach Nordosten bis zur StraÃ e Zum Kammerfeld, von dort nach SÃ ¼dosten bis zur Petersdorfer StraÃ e, von dort nach Nordosten bis zur KammersandstraÃ e, von dort nach SÃ ¼dosten bis zur StraÃ e PÃ ¶hlendamm, von dort nach Nordosten bis zur Vehne, dieser nach SÃ ¼dosten folgend bis zum Schuldamm, von dort nach Osten bis zum Beverbrucher Damm, von dort nach SÃ ¼den bis zum Fasanenweg, von dort nach Osten bis zum Wasserzug Krumme Riede, diesem nach SÃ ¼den folgend bis zur GroÃ enknetener StraÃ e, von dort nach Osten bis zur Kreisgrenze, dieser nach SÃ ¼den folgend bis zur Gemeindegrenze Garrel/Emstek, von dort nach SÃ ¼dwesten sowie weiter entlang der westlichen Waldgrenze Baumweg nach SÃ ¼den bis zur StraÃ e Am SchÃ ¼tzenplatz, dieser sowie dem Erlenweg nach SÃ ¼dwesten folgend bis zur KellerhÃ ¶her StraÃ e, von dort entlang der FriedhofstraÃ e nach Nordwesten bis zur Gemeindegrenze Cloppenburg/Garrel/Emstek, der Gemeindegrenze Cloppenburg/Garrel nach SÃ ¼dwesten folgend bis zum Wiesenweg, von dort entlang der nÃ ¶rdlichen Waldgrenze Bether Fuhrenkamp weiter nach Westen bis zur Bahnlinie Cloppenburg/Friesoythe, dieser nach Nordwesten folgend bis zur StraÃ e Zum Fischteich, von dort nach Nordwesten bis zur Garreler StraÃ e, von dort nach SÃ ¼dwesten bis zum Ausgangspunkt an der EinmÃ ¼ndung der Lindenallee auf die Garreler StraÃ e. 20.4.2017 Landkreis Cloppenburg Im Nordwesten in Garrel von der EinmÃ ¼ndung der BahnhofstraÃ e auf die Petersfelder StraÃ e nach Osten bis zur HauptstraÃ e, dieser und der Nikolausdorfer StraÃ e nach Nordosten folgend bis zur Ã berlandlandleitung beim Moordamm, entlang der Ã berlandleitung nach SÃ ¼dosten bis zur SÃ ¼dstraÃ e, von dort nach SÃ ¼den bis zum Schuldamm, von dort nach Osten bis zum Beverbrucher Damm, von dort nach SÃ ¼den bis zum Hasenweg, von dort nach Westen bis zum Wasserzug Krumme Riede, entlang dieser nach Nordosten bis zur Kreisgrenze, entlang dieser nach SÃ ¼den bis zur Gemeindegrenze Garrel/ Emstek, dieser und der Gemeindegrenze Garrel/Cloppenburg zunÃ ¤chst nach Westen und SÃ ¼dwesten und dann nach Norden folgend bis zum sÃ ¼dlichen Rand des Flugplatzes Varrelbusch am Wiesenweg, entlang des sÃ ¼dlichen Randes des Flugplatzes nach Westen bis zur Werner-Baumbach-StraÃ e, von dort nach SÃ ¼den bis zur Bahnlinie Cloppenburg-Friesoythe, entlang dieser nach Nordwesten bis zur IndustriestraÃ e, von dort nach Norden bis zur BahnhofstraÃ e, dieser nach Nordosten folgend bis zum Ausgangspunkt an der Petersfelder StraÃ e. 19.4.2017 Landkreis Cloppenburg Im Westen in Garrel von der Kreuzung Nikolausdorfer StraÃ e/Hinterm Forde/Hinterm Esch entlang der StraÃ e Hinterm Forde sowie des PÃ ¶hlendamms nach Nordosten bis zur Vehne, dieser nach Norden folgend bis zur PeterstraÃ e, von dort nach Nordosten bis zum Birkhahnweg, diesem nach Nordosten folgend bis zur NikolausstraÃ e, von dort nach SÃ ¼dosten bis zur StraÃ e Barkentange, von dort nach Nordosten bis zum DÃ ¼ffendamm, von dort nach SÃ ¼dosten bis zum Nikolausdorfer Wasserzug, diesem nach Nordosten folgend bis zur Kreisgrenze, dieser nach SÃ ¼den folgend bis zum Hirschweg, diesem nach Westen folgend bis zum Beverbrucher Damm, von dort nach SÃ ¼den bis zur Tweeler StraÃ e, entlang dieser sowie dem WeiÃ dornweg weiter nach Nordosten bis zur LetherfeldstraÃ e, entlang dieser sowie der StraÃ e Hinterm Esch nach Westen bis zum Ausgangspunkt an der Kreuzung Nikolausdorfer StraÃ e/Hinterm Forde/Hinterm Esch. 19.4.2017 Landkreis Cloppenburg Im SÃ ¼dwesten in Ahrensdorf am KÃ ¼stenkanal von der EinmÃ ¼ndung des Langenmoorswegs auf die BundesstraÃ e B 401 entlang des Langenmoorwegs sowie des weiter nach Norden verlaufenden Wegs nach Norden bis zur Gemeindegrenze Friesoythe/BarÃ el, dieser zunÃ ¤chst nach Osten und dann nach Nordosten folgend bis zur Kreisgrenze, entlang der Kreisgrenze zunÃ ¤chst weiter nach Nordosten, dann nach SÃ ¼dosten und dann nach SÃ ¼dwesten bis zur BundesstraÃ e B 401, dieser nach Westen folgend bis zum Ausgangspunkt an der EinmÃ ¼ndung des Langenmoorwegs auf die BundesstraÃ e B 401. 19.4.2017 Landkreis Cloppenburg Im Nordwesten in Petersdorf von der EinmÃ ¼ndung der StraÃ e Am Sportplatz auf die HauptstraÃ e entlang der HauptstraÃ e und der MoorstraÃ e nach Nordosten bis zum Wasserzug Benthullen Graben, diesem nach Nordosten folgend bis zur HauptstraÃ e, entlang dieser nach Nordosten bis zur Kreisgrenze, der Kreisgrenze nach SÃ ¼dosten folgend bis zur GroÃ enknetener StraÃ e, entlang dieser und der Beverbrucher StraÃ e nach Westen bis zur GroÃ en Aue, dieser nach Nordwesten folgend bis zur BÃ ¶seler StraÃ e, entlang dieser und der Petersdorfer StraÃ e nach Norden bis zum Lindenweg, dieser nach Nordwesten bis zur Gemeindegrenze Garrel/BÃ ¶sel folgend, entlang der Gemeindegrenze nach Nordosten bis zur SchulstraÃ e, von dort nach Nordwesten bis zur StraÃ e Eichkamp, von dort nach Nordosten bis zur EichenstraÃ e, von dort nach Nordwesten bis zur StraÃ e Am Sportplatz, dieser nach Nordosten folgend bis zum Ausgangspunkt an der HauptstraÃ e. 22.4.2017 Landkreis Ammerland Schnittpunkt Kreisgrenze/Lohorster StraÃ e, Lohorster StraÃ e, Am Birkenhain, Karlshofer StraÃ e, Wittenrieder StraÃ e, Wirtschaftsweg, Mitteldamm, Hochtanger Weg, Lange Riede, HauptstraÃ e, Holtkamp, Burgfelder StraÃ e, Zur Tonkuhle, Lienenweg, Zur Loge, Auf der Loge, GÃ ¶hlenweg, Aue-Godensholter Tief, Osterschepser StraÃ e, Schepser Damm, HauptstraÃ e, Edammer StraÃ e, Eichenweg, SÃ ¼ddorfer StraÃ e, Edammer StraÃ e, Schnittpunkt Kreisgenze/Edammer StraÃ e, der Kreisgrenze bis Schnittpunkt Lohorster StraÃ e folgend 13.4.2017 Landkreis Ammerland Beschreibung Sperrbezirk (im Westen beginnend): Schnittpunkt Kreisgrenze/Lohorster StraÃ e, Lohorster StraÃ e, Am Birkenhain, Karlshofer StraÃ e, Wittenrieder StraÃ e, Wirtschaftsweg, Mitteldamm, Hochtanger Weg, Lange Riede, HauptstraÃ e, Holtkamp, Burgfelder StraÃ e, Zur Tonkuhle, Im Vieh, Lienenweg, Zur Loge, Auf der Loge, GÃ ¶hlenweg, Reiherweg, Schepser Damm, HauptstraÃ e, Edammer StraÃ e, Eichenweg, SÃ ¼ddorfer StraÃ e, Edammer StraÃ e, Schnittpunkt Kreisgrenze/Edammer StraÃ e, der Kreisgrenze bis Schnittpunkt Lohhorster StraÃ e folgend. 19.4.2017 Landkreis Oldenburg  Ausgangspunkt ist der Schnittpunkt Kreisgrenze Landkreis Oldenburg/Cloppenburg und die Garreler Str., L 847 in der Gemeinde Wardenburg  L 847 Rtg. Littel bis Abbiegung Lagerdamm bis zur Lethe  flussabwÃ ¤rts der Lethe folgen Ã ¼ber die BÃ ¤ke bis Ahrensberg  von dort Ã ¼ber die StraÃ e An der BÃ ¤ke, Eichenstr. (K 241) auf L 870, Oldenburger Str./Sager Str.  weiter auf der Sager Str., L 870, Rtg. Ahlhorn bis Abbiegung Brandsweg  Ã ¼ber Brandsweg, MÃ ¼hlendamm, GoosthÃ ¶he auf Garreler Str., L 871 in der Gemeinde GroÃ enkneten  L 871 durch Bissel Rtg. Garrel zur Kreisgrenze LK OL/CLP  im Uhrzeigersinn zum Ausgangspunkt Kreisgrenze LK OL/CLP an der L 847 12.4.2017 Landkreis Oldenburg  Ausgangspunkt ist der Schnittpunkt der BahnhofstraÃ e und der Bahntrasse in Sandkrug  der Bahntrasse Richtung OsnabrÃ ¼ck folgend bis zum Speckmannsweg  weiter Ã ¼ber An den Weiden / BarnefÃ ¼hrerholzweg / Am Waldesrand / Mehrenkampsweg nach Sandhatten  in Sandhatten Ã ¼ber Merkurweg / Venusweg / Heubergweg / Heideweg auf Huntloser StraÃ e (L 871)  L 871 nach Huntlosen zum Kreisverkehr  ab Kreisverkehr L 871 (Ziegelhof/ Zum Breitenstrohe) Richtung DÃ ¶hlen Ã ¼ber die Bahntrasse bis Abbiegung Schmehl  Ã ¼ber Schmehl / Zur SteinhÃ ¶he / Hegeler-Wald-StraÃ e auf Sager StraÃ e (L 870) in Hengstlage  L 870 Richtung Wardenburg bis EinmÃ ¼ndung EichenstraÃ e  EichenstraÃ e / Friedensweg / KorrbÃ ¤ksweg erneut auf L 870 (Oldenburger StraÃ e)  Ã ¼ber Oldenburger StraÃ e / WikingerstraÃ e (K 242) auf Autobahn A 29  A 29 Richtung Oldenburg bis Luchsendamm folgen  von dort Luchsendamm / Huntloser StraÃ e auf K 235 in Astrup- K 235 (Sandkruger Str. / Astruper Str.) Ã ¼ber die Hunte nach Sandkrug zum Ausgangspunkt 19.4.2017 Member State: Greece Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC In the regional unit of Kozani, in the municipality of Kozani, the local communities of Akrini, Agios Dimitrios and Ryaki 13.4.2017 (c) the entry for France is replaced by the following: Member State: France Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Les communes suivantes dans le dÃ ©partement du GERS ARROUEDE AUSSOS AUX-AUSSAT BARCUGNAN BARRAN BARS BAZUGUES BELLOC-SAINT-CLAMENS BERDOUES BEZUES-BAJON BLOUSSON-SERIAN CABAS-LOUMASSES CASTELNAU-D'ANGLES CASTEX CLERMONT-POUYGUILLES CUELAS DUFFORT ESCLASSAN-LABASTIDE ESTIPOUY IDRAC-RESPAILLES L'ISLE-DE-NOE LAAS LABARTHE LABEJAN LAGARDE-HACHAN LAGUIAN-MAZOUS LALANNE-ARQUE LAMAZERE LE BROUILH-MONBERT LOUBERSAN LOURTIES-MONBRUN MANAS-BASTANOUS MANENT-MONTANE MARSEILLAN MASSEUBE MIELAN MIRAMONT-D'ASTARAC MIRANDE MIRANNES MONCASSIN MONCLAR-SUR-LOSSE MONLEZUN MONPARDIAC MONT-DE-MARRAST MONTAUT MONTESQUIOU MOUCHES PALLANNE PANASSAC PONSAMPERE PONSAN-SOUBIRAN POUYLEBON RICOURT RIGUEPEU SADEILLAN SAINT-ARAILLES SAINT-ARROMAN SAINT-BLANCARD SAINT-CHRISTAUD SAINT-ELIX-THEUX SAINT-JUSTIN SAINT-MARTIN SAINT-MAUR SAINT-MEDARD SAINT-MICHEL SAINT-OST SAINTE-AURENCE-CAZAUX SAINTE-DODE SARRAGUZAN SAUVIAC TILLAC TRONCENS VIOZAN 13.4.2017 BELMONT BOURROUILLAN CAMPAGNE-D'ARMAGNAC CASTEX-D'ARMAGNAC CASTILLON-DEBATS CRAVENCERES DEMU EAUZE ESPAS ESTANG LANNEMAIGNAN MANCIET MAULEON-D'ARMAGNAC MAUPAS MONGUILHEM MONLEZUN-D'ARMAGNAC PRENERON REANS SAINTE-CHRISTIE-D'ARMAGNAC SALLES-D'ARMAGNAC TOUJOUSE 19.4.2017 AIGNAN ARBLADE-LE-BAS ARBLADE-LE-HAUT AURENSAN AVERON-BERGELLE BARCELONNE-DU-GERS BERNEDE BETOUS BOUZON-GELLENAVE CASTELNAVET CAUMONT CAUPENNE-D'ARMAGNAC CORNEILLAN GEE-RIVIERE LABARTHETE LANNE-SOUBIRAN LANNUX LAUJUZAN LE HOUGA LELIN-LAPUJOLLE LOUBEDAT LOUSSOUS-DEBAT LUPPE-VIOLLES MAGNAN MORMES NOGARO PERCHEDE PROJAN SABAZAN SAINT-GERME SAINT-GRIEDE SAINT-MARTIN-D'ARMAGNAC SEAILLES SEGOS SION SORBETS URGOSSE VERGOIGNAN VERLUS 20.4.2017 CANNET FUSTEROUAU GOUX MAULICHERES MAUMUSSON-LAGUIAN POUYDRAGUIN PRECHAC-SUR-ADOUR RISCLE SAINT-MONT SARRAGACHIES TARSAC TERMES-D'ARMAGNAC VIELLA 21.4.2017 Les communes suivantes dans le dÃ ©partement des HAUTES-PYRENEES LASCAZERES VIDOUZE 13.4.2017 CASTELNAU-RIVIERE-BASSE HAGEDET MADIRAN SAINT-LANNE SOUBLECAUSE 21.4.2017 Les communes suivantes dans le dÃ ©partement des LANDES AIRE-SUR-L'ADOUR ARTASSENX BAHUS-SOUBIRAN BASCONS BORDERES-ET-LAMENSANS BOUGUE BOURDALAT BRETAGNE-DE-MARSAN CASTANDET CAZERES-SUR-L'ADOUR CLASSUN DUHORT-BACHEN EUGENIE-LES-BAINS GEAUNE GRENADE-SUR-L'ADOUR HONTANX LABASTIDE-D'ARMAGNAC LAGLORIEUSE LARRIVIERE-SAINT-SAVIN LATRILLE LE FRECHE LE VIGNAU LUSSAGNET MAURRIN MONTEGUT PECORADE PERQUIE PUJO-LE-PLAN RENUNG SAINT-CRICQ-VILLENEUVE SAINT-GEIN SAINT-MAURICE-SUR-ADOUR SORBETS 17.4.2017 ARBOUCAVE ARGELOS AUBAGNAN BASSERCLES BATS BENQUET BEYRIES BUANES CAMPAGNE CASTELNAU-TURSAN CASTELNER CLEDES FARGUES HAUT-MAUCO LACAJUNTE LAURET MANT MAURIES MIRAMONT-SENSACQ MONGET MONSEGUR MONTGAILLARD OUSSE-SUZAN PAYROS-CAZAUTETS PEYRE PHILONDENX PIMBO POUDENX PUYOL-CAZALET SAINT-AGNET SAINT-LOUBOUER SAINT-PERDON SAMADET SARRON SOLFERINO URGONS VIELLE-TURSAN YGOS-SAINT-SATURNIN 19.4.2017 AMOU ARSAGUE AUDIGNON AUDON AURICE BAIGTS BANOS BAS-MAUCO BASTENNES BEGAAR BELUS BENESSE-LES-DAX BENESSE-MAREMNE BERGOUEY BRASSEMPOUY CAGNOTTE CANDRESSE CAPBRETON CARCARES-SAINTE-CROIX CARCEN-PONSON CASSEN CASTEL-SARRAZIN CASTELNAU-CHALOSSE CASTETS CAUNA CAUNEILLE CAUPENNE CLERMONT COUDURES DOAZIT DONZACQ DUMES ESTIBEAUX EYRES-MONCUBE GAAS GAMARDE-LES-BAINS GARREY GAUJACQ GIBRET GOOS GOURBERA GOUSSE GOUTS HABAS HASTINGUES HAURIET HERM HEUGAS HINX HORSARRIEU JOSSE LABATUT LAHOSSE LALUQUE LAMOTHE LARBEY LAUREDE LE LEUY LESGOR LOUER LOURQUEN MAGESCQ MAYLIS MEILHAN MIMBASTE MISSON MONTAUT MONTFORT-EN-CHALOSSE MONTSOUE MOUSCARDES MUGRON NARROSSE NERBIS NOUSSE OEYREGAVE ONARD ORIST ORTHEVIELLE ORX OSSAGES OZOURT PEY PEYREHORADE POMAREZ PONTONX-SUR-L'ADOUR PORT-DE-LANNE POUILLON POYANNE POYARTIN PRECHACQ-LES-BAINS RIVIERE-SAAS-ET-GOURBY SAINT-AUBIN SAINT-CRICQ-CHALOSSE SAINT-ETIENNE-D'ORTHE SAINT-GEOURS-D'AURIBAT SAINT-GEOURS-DE-MAREMNE SAINT-JEAN-DE-LIER SAINT-JEAN-DE-MARSACQ SAINT-LON-LES-MINES SAINT-PANDELON SAINT-PAUL-LES-DAX SAINT-SEVER SAINT-VINCENT-DE-PAUL SAINT-YAGUEN SARRAZIET SAUBUSSE SAUGNAC-ET-CAMBRAN SERRES-GASTON SORDE-L'ABBAYE SORT-EN-CHALOSSE SOUPROSSE SOUSTONS TALLER TARTAS TETHIEU TILH TOULOUZETTE VICQ-D'AURIBAT YZOSSE 25.4.2017 Les communes suivantes dans le dÃ ©partement des PYRENEES-ATLANTIQUES BASSILLON-VAUZE CORBERE-ABERES LASSERRE LEMBEYE LUC-ARMAU MONCAUP MONPEZAT SAMSONS-LION SEMEACQ-BLACHON 13.4.2017 ARGELOS ARGET ARZACQ-ARRAZIGUET ASTIS AUGA AURIAC BALIRACQ-MAUMUSSON BOUEILH-BOUEILHO-LASQUE BUROSSE-MENDOUSSE CARRERE CASTEIDE-CANDAU CASTETPUGON CLARACQ COSLEDAA-LUBE-BOAST COUBLUCQ DIUSSE GARLEDE-MONDEBAT GARLIN LABEYRIE LALONQUETTE LANNECAUBE LASCLAVERIES LEME MALAUSSANNE MASCARAAS-HARON MERACQ MIOSSENS-LANUSSE MONCLA MOUHOUS PORTET POULIACQ POURSIUGUES-BOUCOUE RIBARROUY SAINT-MEDARD SAULT-DE-NAVAILLES SEVIGNACQ TADOUSSE-USSAU TARON-SADIRAC-VIELLENAVE THEZE VIGNES VIVEN 19.4.2017 ABITAIN AICIRITS-CAMOU-SUHAST AMENDEUIX-ONEIX ANDREIN ANGOUS ARAUJUZON ARAUX ARBERATS-SILLEGUE ARBOUET-SUSSAUTE AREN AROUE-ITHOROTS-OLHAIBY ARRAST-LARREBIEU ATHOS-ASPIS AUTEVIELLE-SAINT-MARTIN-BIDEREN BARRAUTE-CAMU BASTANES BERGOUEY-VIELLENAVE BETRACQ BIDACHE BIRON BUGNEIN BURGARONNE CAME CASTAGNEDE CASTETNAU-CAMBLONG CASTETNER CHARRE CHARRITTE-DE-BAS CHERAUTE CROUSEILLES DOGNEN DOMEZAIN-BERRAUTE ESCOS ESPIUTE ETCHARRY GABAT GARRIS GESTAS GUINARTHE-PARENTIES GURS ILHARRE JASSES L'HOPITAL-D'ORION L'HOPITAL-SAINT-BLAISE LAA-MONDRANS LAAS LABASTIDE-VILLEFRANCHE LABETS-BISCAY LAY-LAMIDOU LEREN LESTELLE-BETHARRAM LICHOS LOUBIENG LUXE-SUMBERRAUTE MERITEIN MONCAYOLLE-LARRORY-MENDIBIEU MONTAUT MONTFORT NABAS NARP ORAAS ORION ORRIULE OSSERAIN-RIVAREYTE PRECHACQ-JOSBAIG PRECHACQ-NAVARRENX PUYOO RAMOUS RIVEHAUTE SAINT-GIRONS-EN-BEARN SAINT-GLADIE-ARRIVE-MUNEIN SAINT-PE-DE-LEREN SAINT-VINCENT SALIES-DE-BEARN SAMES SAUCEDE SAUVELADE SAUVETERRE-DE-BEARN SUS SUSMIOU TABAILLE-USQUAIN VIELLENAVE-DE-NAVARRENX VIELLESEGURE 21.4.2017 (d) the entry for Italy is replaced by the following: Member State: Italy Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC  Comune di Vazzola (TV): a nord di via Cadorna, di via XXV Luglio, a est di via Borgo Tonini, e a ovest di via Cadore Mare, a nord di via Bosco, a ovest di via Monticano, a ovest di via Luminaria, a ovest di via Generale Cantore, di via Monte Grappa,  Comune di Mareno di Piave (TV): a est di via San Pio X, via Distrettuale, a est della A27  Comune di San Vendemiano (TV): a est A27e a sud della A28  Comune di CodognÃ ¨ (TV): a ovest del Canale Il Ghebo 8.4.2017  Comune di Chivasso: a ovest di via Po, di via Orti, a sud della stradale Torino, a ovest di via Foglizzo, di via Montanaro, a ovest della ferrovia  Comune di Montanaro: a ovest della ferrovia, di via Torino, di via Giuseppe Garibaldi, a sud di Piazza Luigi Massa, via Roma, via Sant'Anna, via San Giovanni Bosco, a ovest di via Strada Nuova  Comune di San Benigno Canavese: a est dell'autostrada A5  Comune di Volpiano: a est dell'autostrada A5, a nord-est di Corso Europa, dello svincolo Brandizzo Volpiano  Comune di Brandizzo 19.4.2017  Comune San Vito al Tagliamento  Comune Casarsa della Delizia: a sud della Ferrovia 20.4.2017  Comune di Cazzano di Tramigna: a sud di strada provinciale 37 °, via Riva e via Rio Albo.  Comune di Soave: a nord dell'Autostrada A4  Comune di Colognola ai Colli: a nord dell'Autostrada A4 e a est di SP10.  Comune di Illasi: a est di Corso Dante Alighieri, della SP10, a sud di via Carlo Alberto Dalla Chiesa 23.4.2017 (e) the entry for Romania is replaced by the following: Member State: Romania Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Locality FLORICA, commune DRACEA, Teleorman county, Locality ZLATA, commune DRACEA, Teleorman county, Locality DRACEA, commune DRACEA, Teleorman county, Locality SECARA, commune CRANGU, Teleorman county, Locality CRANGU, commune CRANGU, Teleorman county. 21.4.2017 Sector 1 Bucuresti, municipality Bucuresti, Sector 6 Bucuresti, municipality Bucuresti. 13.4.2017 (2) Part B is amended as follows: (a) the entries for Bulgaria and the Czech Republic are replaced by the following: Member State: Bulgaria Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC VIDIN Municipality of Dimovo:  Mali Drenovets  Durzhanitsa 14.4.2017 to 22.4.2017 Municipality of Dimovo:  Dunavtsi  Tyrnyane  Kalenik 15.4.2017 to 23.4.2017 Municipality of Dimovo:  Archar  Septemvriitsi  Yarlovitsa  Bodnyantsi  Izvor  Shipot  Kostichovtzi  Lagoshevtsi 22.4.2017 Municipality of Vidin:  Vartop  Gaiantsi 22.4.2017 Municipality of Vidin:  Vidin  Tsar Siemonovo  Botevo  Sinagovtsi  Ivanovtsi  Zheglitsa  Novoseltsi  Ruptsi  Bukovets  Slana bara  Gaitantsi 23.4.2017 Municipality of Boinitsa:  Kanil  Perilovets  Rabrovo 30.4.2017 Municipality of Bregovo:  Deleina  Tiyanovtsi 30.4.2017 Municipality of Vidin:  Plakuder  Peshakovo  Druzhba  Dolni Boshnyak  Dinkovitsa  Radets  General Marinovo  Voinisa  Bela rada 30.4.2017 Municipality of Kula:  Topolovets  Tsar Petrovo 30.4.2017 MONTANA Municipality of Montana:  Bezdenitsa 18.4.2017 to 27.4.2017 Municipality of Montana:  Slivovik  Dulgodeltsi  Dolno Tserovene  Slavotin  Dr Yosifovo  Voinitsi  Studeno buche  Gabrovitsa  Virove 27.4.2017 Member State: Czech Republic Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC 726630 Babice u Poutnova, 601268 BeÃ ov nad Teplou, 602621 Beranov, 754684 Beroun u StarÃ ©ho Sedla, 732788 BezdÃ kov u Prachomet, 726648 Bohuslav u Poutnova, 627020 BraniÃ ¡ov, 673731 Ã eskÃ ½ Chloumek, 726656 Ã Ã ­hanÃ ¡ u Poutnova, 627038 DobrÃ ¡ Voda u TouÃ ¾imi, 627046 DÃ evohryzy, 754692 HeÃ manov u StarÃ ©ho Sedla, 726672 HoÃ ¡tÃ c, 652148 Chodov u BeÃ ova nad Teplou, 775673 Chylice u Ã tviny, 726681 Jankovice, 602639 Kladruby u Beranova  severozÃ ¡padnÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 198, 765953 KlÃ ¡Ã ¡ter TeplÃ ¡, 767921 KojÃ ¡ovice, 669946 KosmovÃ ¡  severozÃ ¡padnÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 198, 673749 KrÃ ¡snÃ © Ã dolÃ ­, 675971 KÃ epkovice, 705560 Louka u MariÃ ¡nskÃ ½ch LÃ ¡znÃ ­, 770400 Luhov u TouÃ ¾imi, 716651 MÃ chov, 697508 Mnichov u MariÃ ¡nskÃ ½ch LÃ ¡znÃ ­, 675989 Nezdice u KÃ epkovic, 770418 NeÃ ¾ichov, 673757 Odolenovice, 770426 PolÃ ­kno u TouÃ ¾imi, 726699 Popovice u Poutnova, 726702 Poutnov, 732796 Prachomety  severozÃ ¡padnÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 198, 673765 PÃ Ã ­lezy, 767964 RadynÃ , 765988 Rankovice, 726711 SluÃ ¾etÃ ­n u Poutnova, 668681 Smilov u Ã tÃ drÃ ©, 775690 Svinov u TouÃ ¾imi, 765961 TeplÃ ¡, 716685 TisovÃ ¡ u OtroÃ Ã ­na, 767948 TouÃ ¾im, 770434 TÃ ebouÃ , 775703 Ã tvina, 601284 VodnÃ ¡ u BeÃ ova nad Teplou, 775631 VidÃ ¾Ã ­n, 629243 Ã ½ernovnÃ ­k u DolnÃ ­ho JamnÃ ©ho 22.4.2017 716642 BrÃ ¥, 602639 Kladruby u Beranova  jihovÃ ½chodnÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 198, 669946 KosmovÃ ¡  jihovÃ ½chodnÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 198, 716669 OtroÃ Ã ­n, 716677 PoseÃ , 732796 Prachomety  jihovÃ ½chodnÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 198, 775681 Sedlo u TouÃ ¾imi 14.4.2017 to 22.4.2017 (b) the entries for Germany and Greece are replaced by the following: Member State: Germany Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC NIEDERSACHSEN Landkreis Cloppenburg Im Westen in Markhausen von der EinmÃ ¼ndung der VorderthÃ ¼ler StraÃ e auf die HauptstraÃ e nach Nordosten bis zur MittelthÃ ¼ler StraÃ e, dieser nach Osten folgend bis zum Goldentangsweg, von dort nach Norden bis zur VorderthÃ ¼ler StraÃ e, dieser nach Nordosten folgend bis zum Kalvestanger Damm, entlang diesem sowie der Pehmertanger StraÃ e weiter nach Norden bis zur ThÃ ¼ler StraÃ e (B 72), von dort nach Nordwesten bis zum Oldenburger Ring, diesem nach Nordosten folgend bis zur StraÃ e Zu den Weiden, von dort nach SÃ ¼dosten bis zur StraÃ e Griesen Stein, dieser nach Norden folgend bis zur BÃ ¶seler StraÃ e, von dort nach Osten bis zur StraÃ e SchlingshÃ ¶he, dieser nach Nordosten folgend bis zur StraÃ e Hinter SchlingshÃ ¶he, entlang dieser sowie der StraÃ e Cavens zunÃ ¤chst nach Norden und dann nach Osten bis zum KÃ ¼ndelweg, diesem nach Norden folgend bis zur StraÃ e Zu den JÃ ¼cken, von dort nach Nordwesten bis zur StraÃ e Riege-Wolfstange, dieser nach Nordosten folgend bis zum Steinbergsweg, diesem nach SÃ ¼dosten folgend bis zur Overlaher StraÃ e, entlang dieser nach Norden bis zum GrundstÃ ¼ck Overlaher StraÃ e 66, von dort in Ã ¶stlicher Richtung durch das Naturschutzgebiet am Wittenbergsdamm bis zur EinmÃ ¼ndung der StraÃ e Prinzendamm auf die Georg-Schumacher-StraÃ e, von dort entlang des Prinzendamms nach Nordosten bis zum Bachmannsweg, von dort nach SÃ ¼dosten bis zur KorsorsstraÃ e, dieser nach Nordosten folgend bis zur Kreisgrenze, entlang der Kreisgrenze nach SÃ ¼den bis zum Dianaweg, von dort nach Westen bis zur StraÃ e Zu den Fischteichen, dieser nach SÃ ¼den folgend bis zur BundesstraÃ e B 213, von dort entlang der BundesstraÃ e B 213 bis zur BundesstraÃ e B 72 Auffahrt Bethen, von dort entlang der B 72 nach Westen bis zur Resthauser StraÃ e, dieser sowie der StalfÃ ¶rdener StraÃ e nach Nordwesten folgend bis zum AmbÃ ¼hrener Weg, von dort nach SÃ ¼den bis zur Molberger StraÃ e, entlang dieser sowie der Cloppenburger StraÃ e nach Westen bis zur StraÃ e Bergfeld, von dort nach Nordosten bis zur StedingsmÃ ¼hler StraÃ e, von dort weiter nach Nordwesten entlang der StraÃ e Alter Heerweg bis zur StraÃ e Die Neuen KÃ ¤mpe, von dort nach SÃ ¼dwesten bis zur StraÃ e Im Weicher, von dort nach Norden bis zur StraÃ e Zum Dwergter Meer, entlang dieser nach Norden bis zur DorfstraÃ e, entlang dieser sowie der StraÃ e Am Kreuzberge nach Westen bis zur Lange StraÃ e, von dort nach Westen bis zum BrÃ ¼gger Weg, diesem sowie der StraÃ e Am Fernsehturm nach Nordwesten folgend bis zur Markhauser StraÃ e, dieser, der StraÃ e An der Riede sowie der HauptstraÃ e nach Norden folgend bis zum Ausgangspunkt an der EinmÃ ¼ndung der VorderthÃ ¼ler StraÃ e. 12.4.2017 Landkreis Cloppenburg Im Westen in der Stadt Friesoythe von der Kreuzung der BundesstraÃ e B 72 und der Ellerbrocker StraÃ e nach Nordosten Ã ¼ber die MoorstraÃ e bis zur Lange StraÃ e, entlang dieser, der BahnhofstraÃ e sowie der BarÃ eler StraÃ e nach Norden bis zur StraÃ e Neuland, entlang dieser sowie der StraÃ e In den KÃ ¤mpen nach Nordosten bis zur SchulstraÃ e, von dort nach Norden bis zur Altenoyther RingstraÃ e, von dort nach Osten bis zur StraÃ e Zu den KÃ ¤mpen, von dort nach Norden bis zum Barmweg, von dort nach Osten bis zum Buchweizendamm, entlang diesem nach Norden bis zum Wasserzug Lahe-Ableiter, diesem nach Norden folgend bis zur StraÃ e SÃ ¼dlicher KÃ ¼stenkanal, von dort nach Osten bis zur Kreisgrenze, dieser zunÃ ¤chst nach Osten und dann nach SÃ ¼den folgend bis zur Gemeindegrenze Garrel/Emstek, von dort entlang der Gemeindegrenzen Garrel/Emstek und Garrel/Cloppenburg zunÃ ¤chst nach SÃ ¼den und dann nach Westen bis zum Steinweg, weiter entlang des Steinwegs sowie der nÃ ¶rdlichen Waldgrenze Bether Fuhrenkamp nach Westen bis zum Garreler Weg, diesem sowie der Werner-Baumbach-StraÃ e nach Norden folgend bis zum Flugplatzweg, von dort nach SÃ ¼dwesten bis zur Garreler StraÃ e, von dort nach Norden bis zur StraÃ e GrÃ ¼ner Weg, diesem nach Westen folgend bis zur StraÃ e GrÃ ¼ne HÃ ¶he, von dort zunÃ ¤chst nach Nordwesten und dann nach SÃ ¼dwesten bis zur Friesoyther StraÃ e (B 72), von dort nach Nordwesten bis zum MÃ ¼hlenweg, entlang des MÃ ¼hlenweges nach Westen bis zum Petersfelder Weg, von dort nach Norden bis zum Drei-BrÃ ¼cken-Weg, von dort nach SÃ ¼dwesten bis zum nÃ ¶rdlichen Waldrand GietzhÃ ¶he, weiter nach Westen entlang des nÃ ¶rdlichen Waldrandes sowie des Weges GroÃ e Tredde bis zum WÃ ¶stenweg, diesem nach SÃ ¼den folgend bis zum Augustendorfer Weg, diesem, der Dwergter StraÃ e und der DorfstraÃ e nach Norden folgend bis zur StraÃ e Zum Herrensand, entlang dieser sowie der StraÃ e Am Herrensand nach Nordwesten bis zur MittelthÃ ¼ler StraÃ e, von dort nach Nordosten bis zur HasmoorstraÃ e, dieser nach Norden folgend bis zur MorgenlandstraÃ e, von dort nach Westen bis zur VorderthÃ ¼ler StraÃ e, dieser sowie dem Kalvestanger Damm nach Norden folgend bis zur StraÃ e Lange Tange, von dort nach Westen bis zur StraÃ e Sienmoorsdamm, dieser zunÃ ¤chst nach Norden und dann nach Nordwesten folgend bis zum Pehmertanger Damm, von dort nach Nordosten bis zum Pehmertanger Weg, diesem nach Norden folgend bis zur B 72, von dort entlang der B 72 nach Norden bis zum Ausgangspunkt an der Ellerbrocker StraÃ e. 12.4.2017 Landkreis Cloppenburg Im Nordwesten in Friesoythe vom Kreisverkehrsplatz Altenoyther StraÃ e/BÃ ¶seler StraÃ e/GrÃ ¼ner Hof entlang der Altenoyther StraÃ e nach Nordosten bis zur StraÃ e Wolfstanger Damm, von dort nach SÃ ¼dosten bis zur StraÃ e Riege-Wolfstange, von dort nach Nordosten bis zur Gemeindegrenze Friesoythe/BÃ ¶sel, entlang der Gemeindegrenze nach Nordosten bis zur Kreisgrenze am KÃ ¼stenkanal, von dort entlang der Kreisgrenze nach SÃ ¼den bis zur Autobahn A 29, von dort entlang der Autobahn A 29 bis zur Autobahnauffahrt Ahlhorn, von dort entlang der B 213 in westlicher Richtung bis zur KellerhÃ ¶her StraÃ e, dieser nach Norden folgend bis zur StraÃ e Bether Tannen, entlang dieser nach SÃ ¼dwesten bis zum Kanalweg, von dort nach SÃ ¼den bis zum Moorweg, diesem nach Norden folgend bis zur StraÃ e Am Dorfteich, von dort nach SÃ ¼dwesten bis zum Heideweg, von dort nach SÃ ¼den bis zur StraÃ e Bether Feldkamp, von dort nach SÃ ¼dosten bis zum Bether Ring, diesem nach Westen folgend bis zum KÃ ¤seweg, von dort nach Nordwesten bis zur StraÃ e BeesthÃ ¶he, dieser nach Westen folgend bis zum Garreler Weg, von dort nach SÃ ¼den bis zum BÃ ¼hrener Ring, entlang diesem nach Westen bis zur Friesoyther StraÃ e (B 72), von dort nach Norden bis zur sÃ ¼dlichen Waldgrenze der BÃ ¼hrener Tannen, von dort entlang der Waldgrenze nach SÃ ¼dwesten bis zum BÃ ¼hrener Ring, diesem nach Westen folgend bis zur StalfÃ ¶rdener StraÃ e, weiter entlang dieser nach Westen bis zum AmbÃ ¼hrener Weg, von dort nach SÃ ¼den bis zur Molberger StraÃ e, entlang dieser, der Cloppenburger StraÃ e, der Peheimer StraÃ e und der Lange StraÃ e weiter nach Westen bis zum BrÃ ¼gger Weg, entlang des BrÃ ¼gger Wegs sowie der StraÃ e Am Fernsehturm nach Nordosten bis zur Markhauser StraÃ e, dieser, der StraÃ e An der Riede, der HauptstraÃ e, dem Burendamm und dem Ellerbrocker Ring nach Norden folgend bis zur Friesoyther StraÃ e, dieser, der Ellerbrocker StraÃ e, der MoorstraÃ e, der KirchstraÃ e und der StraÃ e GrÃ ¼ner Hof nach Nordosten folgend bis zum Ausgangspunkt Kreisverkehrsplatz Altenoyther StraÃ e/BÃ ¶seler StraÃ e/GrÃ ¼ner Hof. 12.4.2017 Landkreis Cloppenburg Im Westen in Mittelsten ThÃ ¼le von der EinmÃ ¼ndung der StraÃ e Raffeldweg auf die Friesoyther StraÃ e (B 72) entlang des Raffeldwegs nach Osten bis zum Garreler Weg, von dort nach SÃ ¼dosten bis zur Gemeindegrenze Friesoythe/Garrel, entlang der Gemeindegrenze Friesoythe/Garrel sowie der Gemeindegrenze Garrel/BÃ ¶sel weiter nach Nordosten bis zum Lindenweg, diesem nach SÃ ¼den folgend bis zur Petersdorfer StraÃ e, von dort weiter nach SÃ ¼dosten entlang der StraÃ e Hinterm Forde bis zur StraÃ e Zum Auetal, dieser sowie dem PÃ ¶hlendamm nach Nordosten folgend bis zur Vehne, entlang der Vehne nach SÃ ¼dosten bis zur LetherfeldstraÃ e, von dort nach SÃ ¼dwesten bis zum WeiÃ dornweg, diesem nach SÃ ¼dosten folgend bis zur Beverbrucher StraÃ e, von dort nach Westen bis zur KellerhÃ ¶her StraÃ e, dieser nach SÃ ¼den folgend bis zum Weidenweg, entlang des Weidenwegs nach SÃ ¼dwesten bis zum Heideweg, von dort nach Nordwesten bis zur AmerikastraÃ e, dieser nach SÃ ¼dwesten folgend bis zur StraÃ e Zum Fischteich, von dort nach Westen bis zur WittenhÃ ¶her StraÃ e, dieser nach SÃ ¼den folgend bis zur StraÃ e AnhÃ ¶he, entlang dieser sowie der StraÃ e Effken HÃ ¶he weiter nach Westen bis zur StraÃ e Hoher Weg, von dort nach Norden bis zur Lindenallee, entlang dieser, dem GÃ ¼ldenweg sowie der StraÃ e Zum Verwuld weiter nach Westen bis zur Friesoyther StraÃ e (B 72), von dort entlang der Friesoyther StraÃ e und der ThÃ ¼ler StraÃ e nach Norden bis zum Ausgangspunkt an der StraÃ e Raffeldweg. 6.4.2017 to 12.4.2017 Landkreis Cloppenburg Im Westen in der Gemeinde BÃ ¶sel von der Kreuzung Garreler StraÃ e/JÃ ¤gerstraÃ e/SchÃ ¤ferstraÃ e entlang der SchÃ ¤ferstraÃ e nach Norden bis zur StraÃ e Neuland, dieser nach Westen folgend bis zur Fladderburger StraÃ e, von dort nach Nordosten bis zur StraÃ e Am Vehnemoor, dieser nach Nordwesten folgend bis zur Overlaher StraÃ e, von dort nach Nordwesten bis zum GrundstÃ ¼ck Overlaher StraÃ e 66, von dort in Ã ¶stlicher Richtung durch das Naturschutzgebiet am Wittenbergsdamm bis zur EinmÃ ¼ndung der StraÃ e Prinzendamm auf die Georg-Schumacher-StraÃ e, entlang dieser nach SÃ ¼dosten bis zur KorsorsstraÃ e, entlang der KorsorsstraÃ e nach Nordosten bis zum Lutzweg, diesem nach SÃ ¼dosten folgend bis zur HauptstraÃ e, entlang der HauptstraÃ e nach SÃ ¼dwesten bis zur Vehne, dieser nach SÃ ¼den folgend bis zum Wasserzug von Barken Tange, diesem zunÃ ¤chst nach Nordosten und dann nach SÃ ¼dosten folgend bis zum Birkhahnweg, diesem nach SÃ ¼dosten folgend bis zur NikolausstraÃ e, von dort nach SÃ ¼den bis zum PÃ ¶hlendamm, entlang des PÃ ¶hlendamms weiter nach SÃ ¼den bis zum Wasserzug vor der PeterstraÃ e, entlang des Wasserzugs nach SÃ ¼dwesten bis zur Vehne, dieser nach SÃ ¼den folgend bis zum PÃ ¶hlendamm und der Ã berlandleitung, dieser nach Westen folgend bis zur Gemeindegrenze Garrel/BÃ ¶sel, von dort entlang der StraÃ e Im Richtemoor nach Nordwesten bis zum Heideweg, diesem nach Norden folgend bis zur StraÃ e Am Hook, von dort nach Westen bis zur JÃ ¤gerstraÃ e, von dort nach Norden bis zum Ausgangspunkt an der Kreuzung Garreler StraÃ e/JÃ ¤gerstraÃ e/SchÃ ¤ferstraÃ e. 6.4.2017 to 12.4.2017 Landkreis Cloppenburg Im Westen in Mittelsten ThÃ ¼le von der Kreuzung ThÃ ¼ler StraÃ e (B72)/GlaÃ dorfer StraÃ e/KurfÃ ¼rstendamm entlang der GlaÃ dorfer StraÃ e und der ThÃ ¼ler StraÃ e nach Nordosten bis zur DorfstraÃ e, von dort nach SÃ ¼dosten bis zum GlaÃ dorfer Graben, diesem nach Nordosten folgend bis zur Aue, von dort nach SÃ ¼den bis zum GrundstÃ ¼ck Garreler StraÃ e 48, von dort entlang dessen Zuwegung nach Osten bis zur Garreler StraÃ e, von dort nach SÃ ¼dosten bis zur Gemeindegrenze BÃ ¶sel/Garrel, entlang dieser nach Nordosten bis zur StraÃ e Zum Kammerfeld, dieser nach SÃ ¼dosten folgend bis zur Petersdorfer StraÃ e, von dort nach Nordosten bis zur KammersandstraÃ e, dieser zunÃ ¤chst nach SÃ ¼dwesten und dann nach SÃ ¼den folgend bis zum PÃ ¶hlendamm, von dort nach Nordosten bis zur Vehne, dieser nach SÃ ¼dwesten folgend bis zur LetherfeldstraÃ e, entlang dieser nach SÃ ¼dwesten bis zum WeiÃ dornweg, von dort nach SÃ ¼dwesten bis zur StraÃ e Auf'm Esch, dieser nach SÃ ¼dwesten folgend bis zur StraÃ e Thoben Diek, von dort nach SÃ ¼dosten bis zur Beverbrucher StraÃ e, von dort nach Westen bis zur StraÃ e Schlichtenmoor, von dort nach SÃ ¼den bis zur StraÃ e Roslaes HÃ ¶he, dieser sowie der Allensteiner StraÃ e nach Westen folgend bis zur TannenkampstraÃ e, von dort nach SÃ ¼dosten bis zum GrundstÃ ¼ck TannenkampstraÃ e 44a, entlang des sÃ ¼dlich dieses GrundstÃ ¼ckes verlaufenden Weges, der auf die TannenkampstraÃ e mÃ ¼ndet, nach SÃ ¼dwesten bis zur AmerikastraÃ e, dieser nach SÃ ¼dosten folgend bis zur StraÃ e Langen Tange, dieser nach Westen folgend bis zum Landweg, von dort nach SÃ ¼den bis zum Koppelweg, von dort nach Westen bis zur Garreler StraÃ e, dieser nach SÃ ¼den folgend bis zur Lindenallee, entlang der Lindenallee zunÃ ¤chst nach Westen, dann nach Norden und dann nach Nordosten bis zur Petersfelder StraÃ e, von dort nach Nordwesten bis zur sÃ ¼dlichen Waldgrenze des Peterswaldes, entlang der sÃ ¼dlichen Waldgrenze weiter nach Westen bis zur ThÃ ¼ler StraÃ e (B 72), dieser nach Norden folgend bis zum Ausgangspunkt an der GlaÃ dorfer StraÃ e. 6.4.2017 to 12.4.2017 Landkreis Cloppenburg Im Norden in Friesoythe von der EinmÃ ¼ndung der Blauen StraÃ e auf die BÃ ¶seler StraÃ e entlang der BÃ ¶seler StraÃ e nach SÃ ¼dosten bis zur StraÃ e SchlingshÃ ¶he, dieser nach Nordosten folgend bis zur StraÃ e Hinter SchlingshÃ ¶he, entlang dieser sowie der StraÃ e Cavens zunÃ ¤chst nach Norden und dann nach Osten bis zum KÃ ¼ndelweg, diesem nach Norden folgend bis zur StraÃ e Zu den JÃ ¼cken, von dort nach Nordwesten bis zur StraÃ e Riege-Wolfstange, dieser nach Nordosten folgend bis zur Gemeindegrenze Friesoythe/BÃ ¶sel, entlang dieser nach SÃ ¼dwesten bis zum Koppelweg, entlang diesem sowie der FeldstraÃ e nach SÃ ¼dosten bis zur StraÃ e Redau, von dort nach Nordosten bis zur StraÃ e An der Lahe, dieser nach SÃ ¼dosten folgend bis zur Vidamer StraÃ e, von dort nach Nordosten bis zur StraÃ e Am Wittenberg, von dort nach SÃ ¼dosten bis zur Fladderburger StraÃ e, von dort nach Nordosten bis zur StraÃ e Am Vehnemoor, von dort nach SÃ ¼dosten bis zur KorsorsstraÃ e, dieser nach Nordosten folgend bis zum Lutzweg, von dort nach SÃ ¼dosten bis zur HauptstraÃ e, von dort nach SÃ ¼dwesten bis zur Vehne, dieser nach SÃ ¼den folgend bis zur MoorstraÃ e, von dort nach Osten bis zum Wasserzug Benthullen Graben, diesem nach SÃ ¼den folgend bis zur StraÃ e Barkentange, von dort nach Nordosten bis zum DÃ ¼ffendamm, von dort nach SÃ ¼dosten bis zum Ottenweg, von dort nach SÃ ¼dwesten bis zur NikolausstraÃ e, dieser nach SÃ ¼dosten folgend bis zur Oldenburger StraÃ e, von dort nach Osten bis zum Garreler StraÃ e Wasserzug, diesem nach SÃ ¼den folgend bis zum GrundstÃ ¼ck Beverbrucher Damm 10, entlang der GrundstÃ ¼ckzufahrt nach Osten bis zum Beverbrucher Damm, diesem nach SÃ ¼den folgend bis zum Hasenweg, von dort nach Osten bis zum Wasserzug Krumme Riede, diesem nach SÃ ¼den folgend bis zur GroÃ enknetener StraÃ e, von dort nach Osten bis zur Kreisgrenze, dieser nach SÃ ¼den folgend bis zur Gemeindegrenze Garrel/Emstek, von dort nach SÃ ¼dwesten sowie weiter entlang der westlichen Waldgrenze Baumweg nach SÃ ¼den bis zur StraÃ e Am SchÃ ¼tzenplatz, dieser sowie dem Erlenweg nach SÃ ¼dwesten folgend bis zur Vehne, entlang dieser nach SÃ ¼dosten bis zur BundesstraÃ e B 213, entlang dieser, der Ahlhorner StraÃ e, der Bether StraÃ e und der OsterstraÃ e nach SÃ ¼dwesten bis zur StraÃ e Hofkamp, von dort weiter nach Westen entlang der StraÃ e Hofkamp, der RitterstraÃ e sowie des Ritzereiwegs bis zur BundesstraÃ e B 213, von dort nach SÃ ¼den bis zur Molberger StraÃ e, entlang dieser nach Nordwesten bis zum Fasanenweg, von dort nach SÃ ¼den bis zur StraÃ e Am Galgenmoor, von dort nach Westen bis zum Alten Schulweg, diesem nach SÃ ¼den folgend bis zum Molberger Weg, von dort nach Westen bis zur Gemeindegrenze Cloppenburg/Molbergen, entlang dieser nach SÃ ¼dwesten bis zur StraÃ e Vahrener Feld, von dort nach SÃ ¼dwesten bis zur Gemeindegrenze Cloppenburg/Molbergen, entlang dieser nach Westen bis zur Matrumer StraÃ e, von dort nach Norden bis zum Ermker Weg, entlang diesem, der StraÃ e Wittensand, der PiusstraÃ e und der StraÃ e Nordfeld weiter nach Westen bis zum Peheimer Damm, diesem sowie dem Ermker Damm nach Nordwesten folgend bis zur StraÃ e Kaspelhauk, von dort nach Nordosten bis zur GrÃ ¶nheimer StraÃ e, entlang dieser sowie der Vreesner StraÃ e nach Westen bis zur BischofsbrÃ ¼cker StraÃ e, dieser nach Norden folgend bis zur StraÃ e Zum HÃ ¼nengrab, von dort nach Westen bis zur Kreisgrenze, entlang der Kreisgrenze nach Norden bis zum Delschloot, von dort entlang der nÃ ¶rdlichen Waldgrenze des Eleonorenwaldes zunÃ ¤chst nach Nordosten und dann nach Osten bis zum Wasserzug Eleonoren Graben, diesem nach Norden folgend bis zur StraÃ e An der Hildenschlenke, entlang dieser sowie der StraÃ e BÃ ¶gel weiter nach Nordosten bis zur Neuvreesner StraÃ e, von dort nach Nordosten bis zur Friesoyther StraÃ e, von dort nach Norden bis zum Ellerbrocker Ring, entlang diesem zunÃ ¤chst nach Osten und dann nach Norden bis zum Sienmoorsdamm, von dort nach SÃ ¼dwesten bis zum Pehmertanger Damm, von dort nach Nordosten bis zum Pehmertanger Weg, von dort nach Norden bis zum Oldenburger Ring, diesem nach Nordosten folgend bis zur StraÃ e Zu den Weiden, von dort nach SÃ ¼dosten bis zur Blauen StraÃ e, von dort nach Norden bis zum Ausgangspunkt an der BÃ ¶seler StraÃ e. 15.4.2017 Landkreis Cloppenburg Im Westen in Mittelsten ThÃ ¼le von der Kreuzung ThÃ ¼ler StraÃ e (B 72)/KurfÃ ¼rstendamm/GlaÃ dorfer StraÃ e entlang der GlaÃ dorfer StraÃ e nach Nordosten bis zur Georg-Hoes-StraÃ e, von dort nach SÃ ¼dosten bis zur Robert-GlaÃ -StraÃ e, von dort nach Nordosten bis zur GlaÃ dorfer StraÃ e, entlang dieser sowie der Bahnlinie nach SÃ ¼dosten bis zur Varrelbuscher StraÃ e, von dort entlang dieser und der Garreler StraÃ e nach SÃ ¼den bis zur StraÃ e Moorriehen, von dort nach Nordwesten bis zum Tebben Damm, von dort nach SÃ ¼dwesten bis zur StraÃ e GrÃ ¼ne HÃ ¶he, dieser entlang zunÃ ¤chst nach Nordwesten und dann nach SÃ ¼dwesten bis zur Friesoyther StraÃ e (B 72), von dort nach Nordwesten bis zum MÃ ¼hlenweg, diesem sowie der StraÃ e NeumÃ ¼hlen nach SÃ ¼dwesten folgend bis zum NeumÃ ¼hler Weg, von dort weiter nach Westen bis zur StraÃ e Kleine Tredde, dieser, dem Augustendorfer Weg sowie dem Dwergter Weg zunÃ ¤chst nach Nordwesten und dann nach Norden folgend bis zum Bernhardsweg, diesem nach Nordosten folgend bis zur ThÃ ¼lsfelder StraÃ e, von dort nach Nordwesten bis zur DorfstraÃ e, dieser sowie der StraÃ e Am Augustendorfer Weg nach Norden folgend bis zur Soeste, dieser sowie dem Brandmoor Graben nach SÃ ¼dosten folgend bis zur ThÃ ¼ler StraÃ e (B 72), von dort nach Norden bis zum Ausgangspunkt an der Kreuzung ThÃ ¼ler StraÃ e (B 72)/KurfÃ ¼rstendamm/GlaÃ dorfer StraÃ e. 9.4.2017 to 15.4.2017 Landkreis Cloppenburg Im Nordwesten von der EinmÃ ¼ndung der StraÃ e Ziegelmoor auf die Friesoyther StraÃ e, entlang der Friesoyther StraÃ e nach Nordwesten bis zur Gemeindegrenze BÃ ¶sel/Friesoythe, von dort entlang der Gemeindegrenze nach Nordosten bis zum Hahnenbergsweg, von dort nach SÃ ¼dosten bis zur FlethstraÃ e, von dort nach Norden bis zum Steinbergsweg, von dort nach SÃ ¼dosten bis zur Overlaher StraÃ e, dieser nach Norden folgend bis zur Kreisgrenze, entlang der Kreisgrenze nach SÃ ¼dosten bis zur Autobahn A 29, von dort entlang der Autobahn A 29 nach SÃ ¼dosten bis zur BundesstraÃ e B 213, von dort nach SÃ ¼dwesten bis zum HÃ ¶ltinghauser Weg, von dort nach Nordwesten bis zum Kanalweg, von dort nach Westen bis zum Moorweg, von dort nach Norden bis zur StraÃ e Am Dorfteich, von dort nach SÃ ¼dwesten bis zum Heideweg, von dort nach Norden bis zum Christkindchenweg, von dort nach SÃ ¼dwesten bis zur Friesoyther StraÃ e (B 72), dieser nach SÃ ¼den folgend bis zum BÃ ¼hrener Ring, von dort nach Westen bis zur Resthauser StraÃ e, entlang dieser sowie der StraÃ e StalfÃ ¶rdener Feld nach Nordwesten bis zur Kastanienallee, dieser sowie dem Petersfelder Weg zunÃ ¤chst nach Westen und dann nach Norden folgend bis zur StraÃ e NeumÃ ¼hlen, diese nach SÃ ¼dwesten folgend bis zum NeumÃ ¼hler Weg, von dort weiter nach Westen bis zur StraÃ e Kleine Tredde, dieser, dem Augustendorfer Weg sowie dem Dwergter Weg zunÃ ¤chst nach Nordwesten und dann nach Norden folgend bis zum Bernhardsweg, diesem nach Nordosten folgend bis zur ThÃ ¼lsfelder StraÃ e, von dort nach Nordwesten bis zur DorfstraÃ e, von dort nach Norden bis zur StraÃ e Zum Herrensand, entlang dieser sowie der StraÃ e Am Herrensand nach Nordwesten bis zur MittelthÃ ¼ler StraÃ e, von dort nach Nordosten bis zur HasmoorstraÃ e, von dort nach Norden bis zur MorgenlandstraÃ e, von dort nach Osten bis zur westlichen Waldgrenze Horstberg, entlang der westlichen Waldgrenze nach Norden bis zur VorderthÃ ¼ler StraÃ e, dieser sowie der StraÃ e Am Horstberg nach Nordosten folgend bis zur ThÃ ¼ler StraÃ e (B 72), von dort nach Norden bis zur StraÃ e Ziegeldamm, von dort nach Nordosten bis zur StraÃ e Ziegelmoor, dieser nach Norden folgend bis zum Ausgangspunkt an der Friesoyther StraÃ e. 16.4.2017 Landkreis Cloppenburg Im Osten in Beverbruch von der Kreuzung GroÃ enknetener StraÃ e/Beverbrucher Damm entlang der GroÃ enknetener StraÃ e und der Beverbrucher StraÃ e nach Westen bis zur Vehne, entlang der Vehne nach SÃ ¼den bis zur Tweeler StraÃ e, von dort nach Nordwesten bis zum GrundstÃ ¼ck Tweeler StraÃ e 5, von dort entlang der Tweeler StraÃ e, der JÃ ¤gerstraÃ e und der StraÃ e Langen Tange zunÃ ¤chst nach Westen und dann nach SÃ ¼den bis zum Koppelweg, von dort nach Westen bis zur Garreler StraÃ e, von dort nach Norden bis zum Plattenweg, von dort nach Westen bis zur Falkenberger StraÃ e, von dort nach Norden bis zum Ahornweg, von dort nach Westen bis zum Moorweg, von dort nach Norden bis zur Petersfelder StraÃ e, dieser nach Nordwesten folgend bis zum GrundstÃ ¼ck Petersfelder StraÃ e 46, von dort nach Norden bis zur ThÃ ¼ler StraÃ e, von dort nach Westen bis zur StraÃ e Zur BrÃ ¼cke, dieser nach Norden folgend bis zur StraÃ e Zum Rosenmoor, von dort nach Osten bis zur StraÃ e Sandrocken, dieser sowie der StraÃ e Zum Richtemoor nach Norden folgend bis zur Gemeindegrenze Garrel/BÃ ¶sel, dieser nach Nordosten folgend bis zur PeterstraÃ e, von dort nach SÃ ¼den bis zum Birkhahnweg, von dort nach Nordosten bis zur NikolausstraÃ e, dieser nach SÃ ¼dosten folgend bis zur Oldenburger StraÃ e, von dort nach Nordosten bis zum Beverbrucher Damm, von dort nach SÃ ¼den bis zum Ausgangspunkt an der Kreuzung GroÃ enknetener StraÃ e/Beverbrucher Damm. 10.4.2017 to 16.4.2017 Landkreis Cloppenburg Im Westen in Markhausen von der EinmÃ ¼ndung der VorderthÃ ¼ler StraÃ e auf die HauptstraÃ e nach Nordosten bis zur MittelthÃ ¼ler StraÃ e, dieser nach Osten folgend bis zum Goldentangsweg, von dort nach Norden bis zur VorderthÃ ¼ler StraÃ e, dieser nach Nordosten folgend bis zum Kalvestanger Damm, entlang diesem sowie der Pehmertanger StraÃ e weiter nach Norden bis zur ThÃ ¼ler StraÃ e (B 72), von dort nach Nordwesten bis zum Oldenburger Ring, diesem nach Nordosten folgend bis zur StraÃ e Zu den Weiden, von dort nach SÃ ¼dosten bis zur StraÃ e Griesen Stein, dieser nach Norden folgend bis zur BÃ ¶seler StraÃ e, von dort nach Osten bis zur StraÃ e SchlingshÃ ¶he, dieser nach Nordosten folgend bis zur StraÃ e Hinter SchlingshÃ ¶he, entlang dieser sowie der StraÃ e Cavens zunÃ ¤chst nach Norden und dann nach Osten bis zum KÃ ¼ndelweg, diesem nach Norden folgend bis zur StraÃ e Zu den JÃ ¼cken, von dort nach Nordwesten bis zur StraÃ e Riege-Wolfstange, dieser nach Nordosten folgend bis zum Steinbergsweg, diesem nach SÃ ¼dosten folgend bis zur Overlaher StraÃ e, entlang dieser nach Norden bis zum GrundstÃ ¼ck Overlaher StraÃ e 66, von dort in Ã ¶stlicher Richtung durch das Naturschutzgebiet am Wittenbergsdamm bis zur EinmÃ ¼ndung der StraÃ e Prinzendamm auf die Georg-Schumacher-StraÃ e, von dort entlang des Prinzendamms nach Nordosten bis zum Bachmannsweg, von dort nach SÃ ¼dosten bis zur KorsorsstraÃ e, dieser nach Nordosten folgend bis zur Kreisgrenze, entlang der Kreisgrenze nach SÃ ¼den bis zum Dianaweg, von dort nach Westen bis zur StraÃ e Zu den Fischteichen, dieser nach SÃ ¼den folgend bis zur BundesstraÃ e B 213, von dort entlang der BundesstraÃ e B 213 bis zur BundesstraÃ e B 72 Auffahrt Bethen, von dort entlang der B 72 nach Westen bis zur Resthauser StraÃ e, dieser sowie der StalfÃ ¶rdener StraÃ e nach Nordwesten folgend bis zum AmbÃ ¼hrener Weg, von dort nach SÃ ¼den bis zur Molberger StraÃ e, entlang dieser sowie der Cloppenburger StraÃ e nach Westen bis zur StraÃ e Bergfeld, von dort nach Nordosten bis zur StedingsmÃ ¼hler StraÃ e, von dort weiter nach Nordwesten entlang der StraÃ e Alter Heerweg und der Dwergter StraÃ e bis zur StraÃ e Die Neuen KÃ ¤mpe, von dort nach SÃ ¼dwesten bis zur StraÃ e Im Weicher, von dort nach Norden bis zur StraÃ e Zum Dwergter Meer, entlang dieser nach Norden bis zur DorfstraÃ e, entlang dieser sowie der StraÃ e Am Kreuzberge nach Westen bis zur Lange StraÃ e, von dort nach Westen bis zum BrÃ ¼gger Weg, diesem sowie der StraÃ e Am Fernsehturm nach Nordwesten folgend bis zur Markhauser StraÃ e, dieser, der StraÃ e An der Riede sowie der HauptstraÃ e nach Norden folgend bis zum Ausgangspunkt an der EinmÃ ¼ndung der VorderthÃ ¼ler StraÃ e. 17.4.2017 Landkreis Cloppenburg Im Westen in Petersfeld von der EinmÃ ¼ndung der StraÃ e Am Peterswald auf die Friesoyther StraÃ e (B 72) nach Norden bis zur Gemeindegrenze Garrel/Friesoythe, von dort entlang der Gemeindegrenze Garrel/Friesoythe und Garrel/BÃ ¶sel nach Nordosten bis zur StraÃ e Zum Kammerfeld, von dort nach SÃ ¼dosten bis zur Petersdorfer StraÃ e, von dort nach Nordosten bis zur KammersandstraÃ e, dieser entlang nach SÃ ¼dosten bis zum PÃ ¶hlendamm, von dort nach Nordosten bis zur Vehne, dieser nach SÃ ¼dosten folgend bis zur Beverbrucher StraÃ e, von dort nach Westen bis zur Tweeler StraÃ e, von dort nach SÃ ¼dosten bis zum Kiefernweg, von dort nach SÃ ¼dwesten bis zur KellerhÃ ¶her StraÃ e, von dort nach Nordwesten bis zum Weidenweg, von dort nach SÃ ¼dwesten bis zum Heideweg, von dort nach Nordwesten bis zur AmerikastraÃ e, von dort nach SÃ ¼dwesten bis zur Gemeindegrenze Garrel/Cloppenburg, entlang der Gemeindegrenze sowie der StraÃ e Zum Fischteich weiter nach Westen bis zur Garreler StraÃ e, von dort nach SÃ ¼den bis zur Lindenallee, dieser entlang nach Nordwesten bis zur Petersfelder StraÃ e, von dort nach Nordosten bis zur StraÃ e Am Peterswald, von dort nach Westen bis zum Ausgangspunkt an der Friesoyther StraÃ e (B 72). 13.4.2017 to 17.4.2017 Landkreis Cloppenburg Im Nordwesten in BÃ ¶sel von der Kreuzung Friesoyther StraÃ e/FlethstraÃ e/Flachsweg entlang der Friesoyther StraÃ e nach Osten bis zur Overlaher StraÃ e, von dort nach Norden bis zur Vidamer StraÃ e, von dort nach Nordosten bis zum Bremersdamm, von dort nach SÃ ¼dosten bis zur Fladderburger StraÃ e, von dort nach Nordosten bis zur StraÃ e Am Vehnemoor, von dort nach SÃ ¼dosten bis zur KorsorsstraÃ e, von dort nach Nordosten bis zur Kreisgrenze, entlang der Kreisgrenze nach SÃ ¼den bis zur Bahnlinie OsnabrÃ ¼ck/Oldenburg, dieser nach SÃ ¼dwesten folgend bis zum Lether Weg, von dort nach SÃ ¼den bis zum Heideweg, von dort nach Westen bis zur BaumwegstraÃ e, entlang dieser sowie der HauptstraÃ e nach SÃ ¼den bis zur MÃ ¼hlenstraÃ e, von dort nach Westen bis zum GrundstÃ ¼ck MÃ ¼hlenstraÃ e 8, von dort entlang dem Weg nach SÃ ¼den bis zur HauptstraÃ e, von dort nach Nordwesten bis zum Prozessionsweg, von dort nach SÃ ¼dwesten bis zum HÃ ¶ltinghauser Eschgraben, entlang diesem nach SÃ ¼dwesten bis zur Soeste, dieser nach Nordwesten folgend bis zur StraÃ e Industriezubringer, entlang dieser nach SÃ ¼dwesten bis zur BoschstraÃ e, von dort nach Westen bis zum Ostring, entlang des Ostrings weiter nach SÃ ¼den bis zur Bahnlinie OsnabrÃ ¼ck/Oldenburg, von dort entlang des Alten Emsteker Weges weiter nach SÃ ¼den bis zum Niedrigen Weg, von dort weiter nach Nordwesten bis zur Soeste, entlang der Soeste weiter nach Nordwesten bis zum Molberger Doosekanal, diesem nach SÃ ¼dwesten folgend bis zur Dwergter StraÃ e, entlang dieser, der Molberger StraÃ e und der DorfstraÃ e weiter nach Nordwesten bis zum WÃ ¶stenweg, von dort nach Norden bis zur Kleinen Tredde, entlang dieser, dem Augustendorfer Weg und der Dwergter StraÃ e weiter nach Norden bis zum Bernhardsweg, von dort weiter nach Nordosten bis zur ThÃ ¼lsfelder StraÃ e, von dort nach Nordwesten bis zur DorfstraÃ e, entlang dieser, der StraÃ e Am Augustendorfer Weg und dem KurfÃ ¼rstendamm weiter nach Norden bis zur StraÃ e Im Paarberger Wald, von dort nach Norden bis zur ThÃ ¼ler StraÃ e (B 72), von dort nach Norden bis zur StraÃ e Tegeler Tange, von dort nach Nordosten bis zum Querdamm, von dort nach Nordwesten bis zum Ziegeldamm, von dort nach Nordosten bis zur StraÃ e Beim Tegelkamp, von dort nach Osten bis zum Flachsweg, von dort nach Norden bis zum Ausgangspunkt an der Kreuzung Friesoyther StraÃ e/FlethstraÃ e/Flachsweg. 17.4.2017 Landkreis Cloppenburg Im Westen in Falkenberg von der Kreuzung Lindenallee/SchmÃ ¤hlstraÃ e/Hoher Weg entlang der SchmÃ ¤hlstraÃ e, der Falkenberger StraÃ e und der StraÃ e Im Zuckergrund nach Nordosten bis zur StraÃ e Am Friedhof, von dort nach Osten bis zur Alten DorfstraÃ e, dieser nach Norden folgend bis zur Kaiforter StraÃ e, von dort nach SÃ ¼dosten bis zum Prozessionsweg, diesem nach Nordosten folgend bis zur BÃ ¶seler StraÃ e, von dort nach SÃ ¼dosten bis zur Nikolausdorfer StraÃ e, von dort nach Nordosten bis zur Vehne, dieser nach SÃ ¼dosten folgend bis zur LetherfeldstraÃ e, von dort nach Nordosten bis zur SÃ ¼dstraÃ e, von dort nach SÃ ¼den bis zum Schuldamm, von dort nach Osten bis zum Beverbrucher Damm, von dort nach SÃ ¼den bis zur FriedhofstraÃ e, von dort nach Nordwesten bis zur Gemeindegrenze Cloppenburg/Garrel, dieser nach Westen folgend bis zum Wiesenweg, von dort nach Norden bis zum Flugplatz Varrelbusch, entlang der sÃ ¼dlichen Grenze des Flugplatzes Varrelbusch weiter nach Westen bis zur Werner-Baumbach-StraÃ e, von dort nach SÃ ¼den bis zur Bahnlinie Cloppenburg/Friesoythe, dieser entlang nach Nordwesten bis zur StraÃ e Zum Fischteich, von dort nach Westen bis zur Garreler StraÃ e, von dort nach SÃ ¼den bis zur Lindenallee, von dort nach Westen bis zum Ausgangspunkt an der Kreuzung Lindenallee/SchmÃ ¤hlstraÃ e/Hoher Weg. 13.4.2017 to 17.4.2017 Landkreis Cloppenburg Im Nordwesten von der EinmÃ ¼ndung der StraÃ e Griesen Stein auf die BÃ ¶seler StraÃ e, entlang der BÃ ¶seler StraÃ e nach SÃ ¼dosten bis zur Gemeindegrenze Friesoythe/BÃ ¶sel, von dort entlang der Gemeindegrenze nach Nordosten bis zum Hahnenbergsweg, von dort nach SÃ ¼dosten bis zur FlethstraÃ e, von dort nach Norden bis zum Steinbergsweg, von dort nach SÃ ¼dosten bis zur Overlaher StraÃ e, dieser nach Norden folgend bis zur Kreisgrenze, entlang der Kreisgrenze nach SÃ ¼dosten bis zur Autobahn A 29, von dort entlang der Autobahn A 29 nach SÃ ¼dosten bis zur BundesstraÃ e B 213, von dort nach SÃ ¼dwesten bis zum HÃ ¶ltinghauser Weg, von dort nach Nordwesten bis zum Kanalweg, von dort nach Westen bis zum Moorweg, von dort nach Norden bis zur StraÃ e Am Dorfteich, von dort nach SÃ ¼dwesten bis zum Heideweg, von dort nach SÃ ¼den bis zur StraÃ e Bether Feldkamp, von dort nach SÃ ¼dwesten bis zum Bether Ring, von dort nach Westen bis zum KÃ ¤seweg, von dort nach Norden bis zum Christkindchenweg, von dort nach SÃ ¼dwesten bis zur Friesoyther StraÃ e (B 72), dieser nach SÃ ¼den folgend bis zum BÃ ¼hrener Ring, von dort nach Westen bis zur Resthauser StraÃ e, entlang dieser sowie der StraÃ e StalfÃ ¶rdener Feld nach Nordwesten bis zur Kastanienallee, dieser zunÃ ¤chst nach Westen und dann nach Norden folgend bis zur Kreuzung Kastanienallee/Petersfelder Weg/HÃ ¼ttekamp/Hinterm Wall, von dort entlang des nach Nordwesten verlaufenden Weges bis zum GrundstÃ ¼ck NeumÃ ¼hlen 1, von dort entlang des Weges nach SÃ ¼dwesten bis zum NeumÃ ¼hler Weg, von dort weiter nach Westen bis zur StraÃ e Kleine Tredde, dieser, dem Augustendorfer Weg sowie dem Dwergter Weg zunÃ ¤chst nach Nordwesten und dann nach Norden folgend bis zum Bernhardsweg, diesem nach Nordosten folgend bis zur ThÃ ¼lsfelder StraÃ e, von dort nach Nordwesten bis zur DorfstraÃ e, von dort nach Norden bis zur StraÃ e Zum Herrensand, entlang dieser sowie der StraÃ e Am Herrensand nach Nordwesten bis zur MittelthÃ ¼ler StraÃ e, von dort nach Nordosten bis zur HasmoorstraÃ e, von dort nach Norden bis zur MorgenlandstraÃ e, von dort nach Osten bis zur westlichen Waldgrenze Horstberg, entlang der westlichen Waldgrenze nach Norden bis zur VorderthÃ ¼ler StraÃ e, dieser sowie der StraÃ e Am Horstberg nach Nordosten folgend bis zur ThÃ ¼ler StraÃ e (B 72), von dort nach Nordwesten bis zur StraÃ e Griesen Stein, von dort nach Nordosten bis zum Ausgangspunkt an der BÃ ¶seler StraÃ e. 19.4.2017 Landkreis Cloppenburg Im Osten in Beverbruch von der Kreuzung GroÃ enknetener StraÃ e/SÃ ¼dstraÃ e/Zur Staatsweide entlang der GroÃ enknetener StraÃ e und der Beverbrucher StraÃ e nach Westen bis zur Vehne, entlang der Vehne nach SÃ ¼den bis zur Tweeler StraÃ e, von dort nach Nordwesten bis zum Kiefernweg, von dort nach SÃ ¼dwesten bis zur KellerhÃ ¶her StraÃ e, von dort nach Nordwesten bis zum Weidenweg, von dort nach SÃ ¼dwesten bis zum Heideweg, von dort nach Nordwesten bis zur AmerikastraÃ e, von dort nach Nordwesten bis zur StraÃ e Langen Tange, von dort nach Westen bis zum Landweg, von dort nach SÃ ¼den bis zum Koppelweg, von dort nach Westen bis zur Garreler StraÃ e, von dort nach Norden bis zum Plattenweg, von dort nach Westen bis zur Petersfelder StraÃ e, von dort entlang der KampstraÃ e weiter nach Nordwesten bis zum Wasserzug Varrelbuscher Graben II, diesem nach Norden folgend bis zur Bahnlinie Cloppenburg-Friesoythe, dieser nach Nordwesten folgend bis zur Gemeindegrenze Garrel/BÃ ¶sel, von dort entlang der Gemeindegrenze weiter nach Nordosten bis zur PeterstraÃ e, von dort nach SÃ ¼den bis zum Birkhahnweg, von dort nach Nordosten bis zur NikolausstraÃ e, dieser nach SÃ ¼dosten folgend bis zur Oldenburger StraÃ e, von dort aus entlang der SÃ ¼dstraÃ e nach SÃ ¼den bis zum Ausgangspunkt an der Kreuzung GroÃ enknetener StraÃ e/SÃ ¼dstraÃ e/Zur Staatsweide. 13.4.2017 to 19.4.2017 Landkreis Cloppenburg Im Nordwesten in BarÃ el von der Kreuzung AmmerlÃ ¤nder StraÃ e/Ellerbrooksweg/I. HÃ ¼llenweg entlang der AmmerlÃ ¤nder StraÃ e nach Nordosten bis zur Kreisgrenze, entlang dieser nach SÃ ¼dosten bis zur StraÃ e Prinzendamm, von dort nach SÃ ¼dwesten bis zur Georg-Schumacher-StraÃ e, von dort nach SÃ ¼dosten bis zur KorsorsstraÃ e, von dort nach SÃ ¼dwesten bis zur StraÃ e Am Vehnemoor, von dort nach Nordwesten bis zur Vidamer StraÃ e, von dort nach SÃ ¼dwesten bis zur StraÃ e An der Lahe, von dort nach Nordwesten bis zur Overlaher StraÃ e, von dort nach SÃ ¼den bis zum Hahnenbergsweg, von dort nach Nordwesten bis zur Gemeindegrenze BÃ ¶sel/Friesoythe, dieser nach SÃ ¼dwesten folgend bis zur BÃ ¶seler StraÃ e, entlang dieser, dem Niedersachsenring und der Schwaneburger StraÃ e weiter nach Nordwesten bis zur Gemeindegrenze Friesoythe/Saterland an der StraÃ e Birkenkolonie, der Gemeindegrenze Friesoythe/Saterland sowie der Gemeindegrenze Saterland/BarÃ el nach Norden folgend bis zur Sater LandstraÃ e, entlang dieser sowie der Oltmann-Strenge-StraÃ e weiter nach Nordosten bis zur WestmarkstraÃ e, von dort nach Norden bis zum MÃ ¼hlenweg, entlang diesem, der PestalozzistraÃ e und dem Bahnweg nach Nordosten bis zum I. HÃ ¼llenweg, von dort nach Nordwesten bis zum Ausgangspunkt an der Kreuzung AmmerlÃ ¤nder StraÃ e/Ellerbrooksweg/I. HÃ ¼llenweg. 22.4.2017 Landkreis Cloppenburg Im Westen in HarkebrÃ ¼gge von der Kreuzung Schepser StraÃ e/KortemoorstraÃ e/Erikaweg/KettelerstraÃ e entlang der KortemoorstraÃ e nach Nordosten bis zur StraÃ e Kammersand, von dort nach Nordwesten bis zur Lohorster StraÃ e, von dort nach Nordosten bis zur Kreisgrenze, entlang dieser nach SÃ ¼dosten bis zur BundesstraÃ e B 401, von dort nach Westen bis zum Langenmoorsweg, diesem sowie dem Feldweg nach Norden folgend bis zur Gemeindegrenze Friesoythe/BarÃ el, entlang der Gemeindegrenze nach Westen bis zum Kloot Graben, diesem nach Nordosten folgend bis zum Erikaweg, von dort nach Nordwesten bis zum Ausgangspunkt an der Kreuzung Schepser StraÃ e/KortemoorstraÃ e/Erikaweg/KettelerstraÃ e. 14.4.2017 to 22.4.2017 Landkreis Cloppenburg Im Westen von der EinmÃ ¼ndung des Plattenwegs auf die Petersfelder StraÃ e entlang der Petersfelder StraÃ e nach Nordosten bis zum GrundstÃ ¼ck Petersfelder StraÃ e 46, von dort entlang des Weges hinter dem GrundstÃ ¼ck nach Norden bis zur ThÃ ¼ler StraÃ e, von dort nach Osten bis zur StraÃ e Sandrocken, entlang dieser sowie der GlaÃ dorfer StraÃ e nach Nordwesten bis zur Gemeindegrenze Garrel/BÃ ¶sel, dieser nach Nordosten folgend bis zur GroÃ en Aue, dieser nach Norden folgend bis zum GrundstÃ ¼ck Garreler StraÃ e 48, entlang dessen Zuwegung nach Osten bis zur Garreler StraÃ e, von dort nach Nordosten bis zur HauptstraÃ e, von dort nach Osten bis zur StraÃ e AumÃ ¼hlen, dieser nach Norden folgend bis zum Oldenburger Weg, von dort nach Osten bis zur StraÃ e Ã ber der Aue, von dort nach Norden bis zur KorsorsstraÃ e, von dort nach Nordosten bis zur Kreisgrenze, dieser nach SÃ ¼dosten folgend bis Bahnlinie OsnabrÃ ¼ck/Oldenburg, entlang der Bahnlinie nach SÃ ¼dwesten bis zur BirkenstraÃ e, von dort nach Nordwesten bis zum Schlackenweg, von dort nach Norden bis zur BundesstraÃ e B 213, von dort nach SÃ ¼dwesten bis zur KellerhÃ ¶her StraÃ e, von dort nach Norden bis zur StraÃ e Bether Tannen, von dort nach SÃ ¼dwesten bis zum Plaggenweg, von dort nach Norden bis zur Gemeindegrenze Cloppenburg/Garrel, entlang dieser nach Westen bis zum Wiesenweg, von dort entlang der nÃ ¶rdlichen Waldgrenze Bether Fuhrenkamp weiter nach Westen bis zur Bahnlinie Cloppenburg/Friesoythe, entlang der Bahnlinie nach Nordwesten bis zur StraÃ e Zum Fischteich, von dort nach Westen bis zur Garreler StraÃ e, von dort nach Norden bis zum Plattenweg, von dort nach Westen bis zum Ausgangspunkt an der Petersfelder StraÃ e. 21.4.2017 Landkreis Cloppenburg Im Nordwesten in Nikolausdorf von der EinmÃ ¼ndung des Beverbrucher Damms auf die Oldenburger StraÃ e entlang der Oldenburger StraÃ e nach Nordosten bis zur Kreisgrenze, dieser nach SÃ ¼den folgend bis zur GroÃ enknetener StraÃ e, von dort nach Westen bis zur Hochspannungsleitung vor dem Friedhof, der Hochspannungsleitung nach Norden folgend bis zum GrundstÃ ¼ck Beverbrucher Damm 17, von dort entlang der nach Westen abzweigenden Hochspannungsleitung bis zum Beverbrucher Damm, von dort nach Norden bis zum Ausgangspunkt an der Oldenburger StraÃ e. 13.4.2017 to 21.4.2017 Landkreis Cloppenburg Im Nordwesten in Vordersten ThÃ ¼le von der EinmÃ ¼ndung des Ziegeldamms auf die ThÃ ¼ler StraÃ e (B 72) entlang des Ziegeldamms nach Nordosten bis zur StraÃ e Ziegelmoor, entlang dieser sowie des BÃ ¶seler Kanals weiter nach Nordosten bis zur Lahe, entlang dieser nach SÃ ¼dosten bis zur Overlaher StraÃ e, von dort nach Norden bis zur Kreisgrenze, dieser nach SÃ ¼dosten folgend bis zur Autobahn A 29, von dort nach SÃ ¼den bis zur BundesstraÃ e B 213, von dort nach SÃ ¼dwesten bis zur KellerhÃ ¶her StraÃ e, von dort nach Norden bis zur StraÃ e Bether Tannen, von dort nach SÃ ¼dwesten bis zum Kanalweg, von dort nach SÃ ¼den bis zum GrundstÃ ¼ck Kanalweg 21, entlang des Weges sÃ ¼dlich des GrundstÃ ¼ckes weiter nach Westen bis zum Moorweg, von dort nach SÃ ¼den bis zur StraÃ e Am Dorfteich, von dort nach SÃ ¼dwesten bis zum Heideweg, von dort nach Norden bis zum Christkindchenweg, von dort nach SÃ ¼dwesten bis zur Friesoyther StraÃ e (B 72), von dort nach Norden bis zur Gemeindegrenze Cloppenburg/Garrel, entlang der Gemeindegrenze nach Westen bis zur Varrelbuscher StraÃ e, von dort nach SÃ ¼dwesten bis zur StraÃ e Im Witten, von dort nach Norden bis zum Wald, von dort entlang des Weges nach SÃ ¼dwesten bis zur StraÃ e HÃ ¼ttekamp, von dort nach Westen bis zum Petersfelder Weg, von dort nach Nordwesten bis zur StraÃ e NeumÃ ¼hlen, von dort nach SÃ ¼dwesten bis zum NeumÃ ¼hler Weg, diesem nach Westen folgend bis zur Kleinen Tredde, entlang dieser sowie dem Augustendorfer Weg nach Nordwesten bis zum WÃ ¶stenweg, von dort nach Nordosten bis zur StraÃ e Langeberg, dieser sowie dem sich daran anschlieÃ enden Weg nach Nordwesten bis zur ThÃ ¼lsfelder StraÃ e folgend, von dort nach Westen bis zur DorfstraÃ e, entlang dieser sowie der StraÃ e Am Augustendorfer Weg weiter nach Nordosten bis zum Markhauser Weg, von dort nach SÃ ¼dwesten bis zur StraÃ e Am Waldesrand, von dort entlang des Weges nach Nordwesten bis zur StraÃ e Am Horstberg, von dort nach Nordwesten bis zur ThÃ ¼ler StraÃ e (B 72), von dort nach Nordwesten bis zum Ausgangspunkt an der EinmÃ ¼ndung des Ziegeldamms auf die ThÃ ¼ler StraÃ e. 23.4.2017 Landkreis Cloppenburg Im Nordosten in Nikolausdorf von der EinmÃ ¼ndung der StraÃ e DÃ ¼ffendamm auf die Oldenburger StraÃ e entlang der Oldenburger StraÃ e nach SÃ ¼den bis zur StraÃ e Beverbrucher Damm, entlang des Beverbrucher Damms weiter nach SÃ ¼den bis zur GroÃ enknetener StraÃ e, dieser und der Beverbrucher StraÃ e nach Westen folgend bis zur Vehne, entlang dieser nach SÃ ¼den bis zur Tweeler StraÃ e, entlang dieser nach Nordosten bis zum GrundstÃ ¼ck Tweeler StraÃ e 8, von dort entlang des Weges nach Westen bis zur KellerhÃ ¶her StraÃ e, von dort nach SÃ ¼den bis zur StraÃ e Schlichtenmoor, entlang dieser zunÃ ¤chst nach Westen und dann nach Norden bis zur StraÃ e Roslaes HÃ ¶he, entlang dieser und der Allensteiner StraÃ e nach Westen bis zur TannenkampstraÃ e, von dort nach Nordwesten bis zur Beverbrucher StraÃ e, entlang dieser und der Varrelbuscher StraÃ e weiter nach SÃ ¼dwesten bis zur Cloppenburger StraÃ e, von dort nach Norden bis zur StraÃ e An der HÃ ¶he, von dort nach Nordwesten bis zur BahnhofstraÃ e, von dort nach Norden bis zur RaiffeisenstraÃ e, von dort nach Nordwesten bis zur Adolph-Kolping-StraÃ e, von dort nach Norden bis zur Petersfelder StraÃ e, entlang dieser sowie der ThÃ ¼ler StraÃ e nach Nordwesten bis zur StraÃ e Sandrocken, entlang dieser sowie der StraÃ e Zum Richtemoor weiter nach Norden bis zum Brockenweg, von dort nach Nordosten bis zur GroÃ en Aue, entlang dieser nach Norden bis zum GrundstÃ ¼ck Garreler StraÃ e 48, entlang dessen Zuwegung nach Osten bis zur Garreler StraÃ e, von dort nach Nordwesten bis zur HauptstraÃ e, entlang dieser sowie der MoorstraÃ e weiter nach Nordosten bis zur Vehne, entlang dieser nach SÃ ¼den bis zum Wasserzug von Barken-Tange, diesem zunÃ ¤chst nach Nordosten und dann nach SÃ ¼dosten folgend bis zur StraÃ e Barkentange, von dort nach Nordosten bis zum DÃ ¼ffendamm, von dort nach SÃ ¼dosten bis zum Ausgangspunkt an der Oldenburger StraÃ e. 16.4.2017 to 23.4.2017 Landkreis Cloppenburg Im Westen in Westerloh von der EinmÃ ¼ndung der KÃ ¼ndelstraÃ e auf die Friesoyther StraÃ e entlang der KÃ ¼ndelstraÃ e nach Norden bis zur Kronsberger StraÃ e, von dort nach SÃ ¼dosten bis zur FlethstraÃ e, von dort nach Norden bis zum Koppelweg, entlang diesem und der FeldstraÃ e nach Osten bis zur StraÃ e Im Wiesengrund, von dort nach Nordosten bis zur StraÃ e An der Lahe, von dort nach Nordwesten bis zum Neuendamm, von dort nach Nordosten bis zur StraÃ e Am Vehnemoor, von dort nach Nordwesten bis zur Overlaher StraÃ e, von dort nach Norden bis zur Kreisgrenze, dieser nach SÃ ¼dosten folgend bis zur Bahnlinie OsnabrÃ ¼ck/Oldenburg, von dort nach SÃ ¼dwesten bis zur HauptstraÃ e, von dort nach Nordwesten bis zur BundesstraÃ e B 213, von dort nach SÃ ¼dwesten bis zum HÃ ¶ltinghauser Weg, von dort nach Nordwesten bis zum Kanalweg, von dort nach Westen bis zum Moorweg, von dort nach Nordwesten bis zur StraÃ e Am Dorfteich, von dort nach SÃ ¼dwesten bis zum Heideweg, von dort nach SÃ ¼den bis zur StraÃ e Bether Feldkamp, dieser nach SÃ ¼dwesten folgend bis zur StraÃ e Bether Ring, von dort nach Westen bis zum KÃ ¤seweg, von dort nach Nordwesten bis zum Christkindchenweg, von dort nach SÃ ¼dwesten bis zur Friesoyther StraÃ e (B 72), von dort entlang der sÃ ¼dlichen Waldgrenze der BÃ ¼hrener Tannen weiter nach Westen bis zur StraÃ e An den AmbÃ ¼hrener Tannen, von dort nach SÃ ¼dwesten bis zur Resthauser StraÃ e, dieser sowie der StraÃ e StalfÃ ¶rdener Feld nach Nordwesten folgend bis zur Varrelbuscher StraÃ e, von dort nach Nordosten bis zur Kastanienallee, von dort nach Westen bis zur StraÃ e HÃ ¼ttekamp, dieser nach Nordwesten folgend bis zur Kreuzung Petersfelder Weg/HÃ ¼ttekamp/Hinterm Wall/Kastanienallee, von dort entlang des Petersfelder Wegs nach Norden bis zur StraÃ e NeumÃ ¼hlen, von dort nach SÃ ¼dwesten bis zum NeumÃ ¼hler Weg, diesem nach Westen folgend bis zur Kleinen Tredde, von dort nach Nordwesten bis zum WÃ ¶stenweg, entlang des WÃ ¶stenwegs zunÃ ¤chst nach Norden und dann nach SÃ ¼dwesten bis zum Augustendorfer Weg, diesem, der Dwergter StraÃ e, der DorfstraÃ e, der StraÃ e Am Augustendorfer Weg und dem KurfÃ ¼rstendamm nach Norden folgend bis zur StraÃ e Im Paarberger Wald, von dort nach Norden bis zur ThÃ ¼ler StraÃ e (B 72), von dort nach Nordwesten bis zur StraÃ e Tegeler Tange, von dort nach Nordosten bis zum Querdamm, von dort nach Nordwesten bis zum Ziegeldamm, von dort nach Nordosten bis zur GinsterstraÃ e, von dort nach Nordwesten bis zur Friesoyther StraÃ e, von dort nach Nordwesten bis zum Ausgangspunkt an der EinmÃ ¼ndung der KÃ ¼ndelstraÃ e auf die Friesoyther StraÃ e. 24.4.2017 Landkreis Cloppenburg Im SÃ ¼dwesten in Garrel von der EinmÃ ¼ndung der StraÃ e Eichkamp auf die Varrelbuscher StraÃ e entlang der Varrelbuscher StraÃ e nach Norden bis zur StraÃ e Auf'm Halskamp, von dort nach Nordwesten bis zum Buchenweg, entlang dem Buchenweg und der BahnhofstraÃ e nach Nordosten bis zur Petersfelder StraÃ e, entlang dieser und der ThÃ ¼ler StraÃ e nach Westen bis zur StraÃ e Im Zuckergrund, entlang dieser sowie der StraÃ e Im Karspohl weiter nach Nordosten bis zur Kaiforter StraÃ e, entlang dieser sowie der StraÃ e Zu den Auen nach Nordwesten bis zum Nachtigallenweg, von dort nach Nordosten bis zur StraÃ e Zum Dickenstroh, von dort nach Norden bis zur BÃ ¶seler StraÃ e, von dort nach SÃ ¼dosten bis zur Petersdorfer StraÃ e, entlang dieser, der PeterstraÃ e sowie dem Birkhahnweg nach Nordosten bis zur NikolausstraÃ e, von dort nach SÃ ¼dosten bis zum Moordamm, von dort nach Nordosten bis zum DÃ ¼ffendamm, von dort nach SÃ ¼dosten bis zur Oldenburger StraÃ e, von dort nach Nordosten bis zur Halenhorster StraÃ e, von dort nach Osten bis zur Kreisgrenze, dieser nach SÃ ¼den folgend bis zum Wasserzug Krumme Riede, diesem nach SÃ ¼den folgend bis zur GroÃ enknetener StraÃ e, von dort nach Westen bis zum Beverbrucher Damm, von dort nach SÃ ¼den bis zur Tweeler StraÃ e, von dort nach Nordwesten bis zur Vehne, entlang dieser nach SÃ ¼dosten bis zur KiwittstraÃ e, dieser nach Westen folgend bis zum Plaggenweg, von dort nach Nordwesten bis zum Weidenweg, von dort nach SÃ ¼dwesten bis zum Heideweg, entlang diesem und der AmerikastraÃ e nach Nordwesten bis zur StraÃ e Eichkamp, entlang dieser nach Westen bis zum Ausgangspunkt an der Varrelbuscher StraÃ e. 17.4.2017 to 24.4.2017 Landkreis Cloppenburg Im Nordwesten in Friesoythe vom Kreisverkehrsplatz Altenoyther StraÃ e/BÃ ¶seler StraÃ e/Niedersachsenring/GrÃ ¼ner Hof entlang der Altenoyther StraÃ e nach Nordosten bis zur StraÃ e Hoher Esch, von dort nach Osten bis zur StraÃ e Cavens, dieser zunÃ ¤chst nach SÃ ¼den und dann nach Osten folgend bis zum KÃ ¼ndelweg, von dort nach Norden bis zur StraÃ e Am KÃ ¼ndelsberg, entlang des nach Nordosten abzweigenden Wegs bis zur StraÃ e Zu den JÃ ¼cken, von dort nach Nordwesten bis zur StraÃ e Riege-Wolfstange, von dort nach Nordosten bis zum Steinbergsweg, von dort nach SÃ ¼dosten bis zum BÃ ¶seler Kanal, diesem nach Nordwesten folgend bis zur Lahe, dieser nach Osten folgend bis zur Overlaher StraÃ e, von dort nach Nordosten bis zum GrundstÃ ¼ck Overlaher StraÃ e 66, von dort in Ã ¶stlicher Richtung durch das Naturschutzgebiet am Wittenbergsdamm bis zur EinmÃ ¼ndung der StraÃ e Prinzendamm auf die Georg-Schumacher-StraÃ e, von dort entlang des Prinzendamms nach Nordosten bis zum Bachmannsweg, von dort nach SÃ ¼dosten bis zur KorsorsstraÃ e, von dort nach Nordosten bis zur Kreisgrenze, dieser nach SÃ ¼dosten folgend bis zur StraÃ e Im Gartherfeld, von dort nach SÃ ¼den bis zur StraÃ e Garther Heide, von dort nach SÃ ¼dwesten bis zur MarienstraÃ e, von dort nach Westen bis zum Lether Weg, diesem zunÃ ¤chst nach SÃ ¼den und dann nach Westen folgend bis zur SoestenstraÃ e, von dort nach SÃ ¼den bis zum Emsteker Weg, von dort nach Nordwesten bis zur BroklandstraÃ e, von dort nach Westen bis zur Hesselnfelder StraÃ e, von dort nach SÃ ¼den bis zur StraÃ e Zum Bruch, von dort nach Westen bis zum Niedrigen Weg, diesem sowie dem Alten Emsteker Weg nach Nordwesten folgend bis zum Brookweg, von dort nach SÃ ¼dwesten bis zur Emsteker StraÃ e, von dort nach Nordwesten bis zur Fritz-Reuter-StraÃ e, von dort nach Westen bis zur LÃ ¶ninger StraÃ e, von dort entlang des Prozessionswegs weiter nach Westen bis zur BergstraÃ e, dieser, der Molberger StraÃ e sowie der Cloppenburger StraÃ e nach Nordwesten folgend bis zur StraÃ e Bergfeld, von dort nach Nordosten bis zur StedingsmÃ ¼hler StraÃ e, von dort entlang des Alten Heerwegs weiter nach Nordwesten bis zur Dwergter StraÃ e, dieser, der Molberger StraÃ e, der DorfstraÃ e sowie der StraÃ e Am Kreuzberge zunÃ ¤chst nach Nordwesten und dann nach Westen folgend bis zur Lange StraÃ e, von dort nach Westen bis zum BrÃ ¼gger Weg, diesem sowie der StraÃ e Am Fernsehturm nach Nordwesten folgend bis zur Markhauser StraÃ e, dieser, der StraÃ e An der Riede sowie der HauptstraÃ e nach Norden folgend bis zum Industriering, diesem zunÃ ¤chst nach Osten und dann nach Norden folgend bis zur MittelthÃ ¼ler StraÃ e, von dort nach Nordosten bis zum Goldentangsweg, von dort nach Norden bis zur VorderthÃ ¼ler StraÃ e, von dort nach Nordosten bis zum Kalvestanger Damm, diesem, der Pehmertanger StraÃ e sowie der StraÃ e Zum Pehmertanger Weg zunÃ ¤chst nach Norden und dann nach Nordosten folgend bis zur ThÃ ¼ler StraÃ e (B 72), von dort nach Nordwesten bis zum Oldenburger Ring, von dort nach Nordosten bis zur StraÃ e Zu den Weiden, von dort nach SÃ ¼dosten bis zur Blauen StraÃ e, von dort nach Nordosten bis zur BÃ ¶seler StraÃ e, von dort nach Nordosten bis zum Ausgangspunkt am Kreisverkehrsplatz Altenoyther StraÃ e/BÃ ¶seler StraÃ e/Niedersachsenring/GrÃ ¼ner Hof. 24.4.2017 Landkreis Cloppenburg Im SÃ ¼dwesten in Falkenberg von der EinmÃ ¼ndung der Lindenallee auf die Garreler StraÃ e entlang der Lindenallee nach Nordwesten bis zur Petersfelder StraÃ e, von dort nach Nordosten bis zur StraÃ e Am Peterswald, von dort nach Westen bis zur Friesoyther StraÃ e (B 72), von dort nach Norden bis zur Gemeindegrenze Garrel/Friesoythe, entlang dieser sowie der Gemeindegrenze Garrel/BÃ ¶sel nach Nordosten bis zur StraÃ e Zum Kammerfeld, von dort nach SÃ ¼dosten bis zur Petersdorfer StraÃ e, von dort nach Nordosten bis zur KammersandstraÃ e, von dort nach SÃ ¼dosten bis zur StraÃ e PÃ ¶hlendamm, von dort nach Nordosten bis zur Vehne, dieser nach SÃ ¼dosten folgend bis zum Schuldamm, von dort nach Osten bis zum Beverbrucher Damm, von dort nach SÃ ¼den bis zum Fasanenweg, von dort nach Osten bis zum Wasserzug Krumme Riede, diesem nach SÃ ¼den folgend bis zur GroÃ enknetener StraÃ e, von dort nach Osten bis zur Kreisgrenze, dieser nach SÃ ¼den folgend bis zur Gemeindegrenze Garrel/Emstek, von dort nach SÃ ¼dwesten sowie weiter entlang der westlichen Waldgrenze Baumweg nach SÃ ¼den bis zur StraÃ e Am SchÃ ¼tzenplatz, dieser sowie dem Erlenweg nach SÃ ¼dwesten folgend bis zur KellerhÃ ¶her StraÃ e, von dort entlang der FriedhofstraÃ e nach Nordwesten bis zur Gemeindegrenze Cloppenburg/Garrel/Emstek, der Gemeindegrenze Cloppenburg/Garrel nach SÃ ¼dwesten folgend bis zum Wiesenweg, von dort entlang der nÃ ¶rdlichen Waldgrenze Bether Fuhrenkamp weiter nach Westen bis zur Bahnlinie Cloppenburg/Friesoythe, dieser nach Nordwesten folgend bis zur StraÃ e Zum Fischteich, von dort nach Nordwesten bis zur Garreler StraÃ e, von dort nach SÃ ¼dwesten bis zum Ausgangspunkt an der EinmÃ ¼ndung der Lindenallee auf die Garreler StraÃ e. 21.4.2017 to 24.4.2017 Landkreis Cloppenburg Im Nordwesten in Friesoythe vom Kreisverkehrsplatz Altenoyther StraÃ e/BÃ ¶seler StraÃ e/Niedersachsenring/GrÃ ¼ner Hof entlang der Altenoyther StraÃ e nach Nordosten bis zur StraÃ e Hoher Esch, von dort nach Osten bis zur StraÃ e Cavens, dieser zunÃ ¤chst nach SÃ ¼den und dann nach Osten folgend bis zum KÃ ¼ndelweg, von dort nach Norden bis zur StraÃ e Am KÃ ¼ndelsberg, entlang des nach Nordosten abzweigenden Wegs bis zur StraÃ e Zu den JÃ ¼cken, von dort nach Nordwesten bis zur StraÃ e Riege-Wolfstange, von dort nach Nordosten bis zum Steinbergsweg, von dort nach SÃ ¼dosten bis zum BÃ ¶seler Kanal, diesem nach Nordwesten folgend bis zur Lahe, dieser nach Osten folgend bis zur Overlaher StraÃ e, von dort nach Nordosten bis zum GrundstÃ ¼ck Overlaher StraÃ e 66, von dort in Ã ¶stlicher Richtung durch das Naturschutzgebiet am Wittenbergsdamm bis zur EinmÃ ¼ndung der StraÃ e Prinzendamm auf die Georg-Schumacher-StraÃ e, von dort entlang des Prinzendamms nach Nordosten bis zum Bachmannsweg, von dort nach SÃ ¼dosten bis zur KorsorsstraÃ e, von dort nach Nordosten bis zur Kreisgrenze, dieser nach SÃ ¼dosten folgend bis zur StraÃ e Im Gartherfeld, von dort nach SÃ ¼den bis zur StraÃ e Garther Heide, von dort nach SÃ ¼dwesten bis zur MarienstraÃ e, von dort nach Westen bis zum Lether Weg, diesem zunÃ ¤chst nach SÃ ¼den und dann nach Westen folgend bis zur SoestenstraÃ e, von dort nach SÃ ¼den bis zum Emsteker Weg, von dort nach Nordwesten bis zur BroklandstraÃ e, von dort nach Westen bis zur Hesselnfelder StraÃ e, von dort nach SÃ ¼den bis zur StraÃ e Zum Bruch, von dort nach Westen bis zum Niedrigen Weg, diesem sowie dem Alten Emsteker Weg nach Nordwesten folgend bis zum Brookweg, von dort nach SÃ ¼dwesten bis zur Emsteker StraÃ e, von dort nach Nordwesten bis zur Fritz-Reuter-StraÃ e, von dort nach Westen bis zur LÃ ¶ninger StraÃ e, von dort entlang des Prozessionswegs weiter nach Westen bis zur BergstraÃ e, dieser, der Molberger StraÃ e sowie der Cloppenburger StraÃ e nach Nordwesten folgend bis zur StraÃ e Bergfeld, von dort nach Nordosten bis zur StedingsmÃ ¼hler StraÃ e, von dort entlang des Alten Heerwegs weiter nach Nordwesten bis zur Dwergter StraÃ e, dieser, der Molberger StraÃ e, der DorfstraÃ e sowie der StraÃ e Am Kreuzberge zunÃ ¤chst nach Nordwesten und dann nach Westen folgend bis zur Lange StraÃ e, von dort nach Westen bis zum BrÃ ¼gger Weg, diesem sowie der StraÃ e Am Fernsehturm nach Nordwesten folgend bis zur Markhauser StraÃ e, dieser, der StraÃ e An der Riede sowie der HauptstraÃ e nach Norden folgend bis zum Industriering, diesem zunÃ ¤chst nach Osten und dann nach Norden folgend bis zur MittelthÃ ¼ler StraÃ e, von dort nach Nordosten bis zum Goldentangsweg, von dort nach Norden bis zur VorderthÃ ¼ler StraÃ e, von dort nach Nordosten bis zum Kalvestanger Damm, diesem, der Pehmertanger StraÃ e sowie der StraÃ e Zum Pehmertanger Weg zunÃ ¤chst nach Norden und dann nach Nordosten folgend bis zur ThÃ ¼ler StraÃ e (B 72), von dort nach Nordwesten bis zum Oldenburger Ring, von dort nach Nordosten bis zur StraÃ e Zu den Weiden, von dort nach SÃ ¼dosten bis zur Blauen StraÃ e, von dort nach Nordosten bis zur BÃ ¶seler StraÃ e, von dort nach Nordosten bis zum Ausgangspunkt am Kreisverkehrsplatz Altenoyther StraÃ e/BÃ ¶seler StraÃ e/Niedersachsenring/GrÃ ¼ner Hof. 26.4.2017 Landkreis Cloppenburg Im SÃ ¼dwesten in Falkenberg von der EinmÃ ¼ndung der Lindenallee auf die Garreler StraÃ e entlang der Lindenallee nach Nordwesten bis zur Petersfelder StraÃ e, von dort nach Nordosten bis zur StraÃ e Am Peterswald, von dort nach Westen bis zur Friesoyther StraÃ e (B 72), von dort nach Norden bis zur Gemeindegrenze Garrel/Friesoythe, entlang dieser sowie der Gemeindegrenze Garrel/BÃ ¶sel nach Nordosten bis zur StraÃ e Zum Kammerfeld, von dort nach SÃ ¼dosten bis zur Petersdorfer StraÃ e, von dort nach Nordosten bis zur KammersandstraÃ e, von dort nach SÃ ¼dosten bis zur StraÃ e PÃ ¶hlendamm, von dort nach Nordosten bis zur Vehne, dieser nach SÃ ¼dosten folgend bis zum Schuldamm, von dort nach Osten bis zum Beverbrucher Damm, von dort nach SÃ ¼den bis zum Fasanenweg, von dort nach Osten bis zum Wasserzug Krumme Riede, diesem nach SÃ ¼den folgend bis zur GroÃ enknetener StraÃ e, von dort nach Osten bis zur Kreisgrenze, dieser nach SÃ ¼den folgend bis zur Gemeindegrenze Garrel/Emstek, von dort nach SÃ ¼dwesten sowie weiter entlang der westlichen Waldgrenze Baumweg nach SÃ ¼den bis zur StraÃ e Am SchÃ ¼tzenplatz, dieser sowie dem Erlenweg nach SÃ ¼dwesten folgend bis zur KellerhÃ ¶her StraÃ e, von dort entlang der FriedhofstraÃ e nach Nordwesten bis zur Gemeindegrenze Cloppenburg/Garrel/Emstek, der Gemeindegrenze Cloppenburg/Garrel nach SÃ ¼dwesten folgend bis zum Wiesenweg, von dort entlang der nÃ ¶rdlichen Waldgrenze Bether Fuhrenkamp weiter nach Westen bis zur Bahnlinie Cloppenburg/Friesoythe, dieser nach Nordwesten folgend bis zur StraÃ e Zum Fischteich, von dort nach Nordwesten bis zur Garreler StraÃ e, von dort nach SÃ ¼dwesten bis zum Ausgangspunkt an der EinmÃ ¼ndung der Lindenallee auf die Garreler StraÃ e. 21.4.2017 to 26.4.2017 Landkreis Cloppenburg Im Westen in Vordersten ThÃ ¼le von der EinmÃ ¼ndung der StraÃ e Tegeler Tange auf die ThÃ ¼ler StraÃ e (B 72) entlang der StraÃ e Tegeler Tange nach Nordosten bis zum Querdamm, von dort nach Nordwesten bis zur StraÃ e Ziegeldamm, von dort nach Nordosten bis zur GinsterstraÃ e, von dort nach SÃ ¼dosten bis zum Flachsweg, entlang diesem und der FlethstraÃ e nach Nordosten bis zum Flethweg, von dort nach SÃ ¼dosten bis zur StraÃ e Am Pool, von dort nach Norden bis zur Kronsberger StraÃ e,von dort nach Osten bis zur Overlaher StraÃ e, von dort nach SÃ ¼dosten bis zum Kiefernweg, entlang diesem und dem Eichenweg nach SÃ ¼dosten bis zum Sandker Weg, von dort nach Nordosten bis zur FeldstraÃ e, von dort nach SÃ ¼dosten bis zur Vidamer StraÃ e, von dort nach Nordosten bis zur StraÃ e Am Vehnemoor, von dort nach Nordwesten bis zur Overlaher StraÃ e, von dort nach Nordosten bis zum GrundstÃ ¼ck Overlaher StraÃ e 66, von dort in Ã ¶stlicher Richtung durch das Naturschutzgebiet am Wittenbergsdamm bis zur EinmÃ ¼ndung der StraÃ e Prinzendamm auf die Georg-Schumacher-StraÃ e, entlang des Prinzendamms nach Nordosten bis zum Bachmannsweg, von dort nach SÃ ¼dosten bis zur KorsorsstraÃ e, von dort nach Nordosten bis zur Kreisgrenze, entlang dieser nach SÃ ¼dosten bis zur StraÃ e Im Gartherfeld, von dort nach SÃ ¼den bis zur StraÃ e Garther Heide, von dort nach SÃ ¼dwesten bis zur MarienstraÃ e, von dort nach Westen bis zum Alten Lether Weg, entlang diesem und dem Lether Weg nach Nordosten bis zum Heideweg, von dort nach Nordwesten bis zur BaumwegstraÃ e, entlang dieser und der HauptstraÃ e nach SÃ ¼den bis zur MÃ ¼hlenstraÃ e, von dort nach Westen bis zum GrundstÃ ¼ck MÃ ¼hlenstraÃ e 8, von dort dem Weg nach SÃ ¼dwesten entlang bis zur HÃ ¶ltinghauser StraÃ e, entlang dieser und dem Emsteker Weg nach SÃ ¼dosten bis zur BroklandstraÃ e, von dort nach SÃ ¼dwesten bis zur Hesselnfelder StraÃ e, von dort nach SÃ ¼dosten bis zur StraÃ e Zum Bruch, von dort nach SÃ ¼dwesten bis zum Niedrigen Weg in der Gemeinde Emstek, entlang diesem, dem Alten Emsteker Weg, dem Niedrigen Weg in der Stadt Cloppenburg sowie der HÃ ¶ltinghauser StraÃ e nach Nordwesten bis zur Soeste, entlang dieser nach SÃ ¼dwesten bis zur SoestenstraÃ e, von dort nach Norden bis zur Resthauser StraÃ e, entlang dieser, der StalfÃ ¶rdener StraÃ e sowie der AmbÃ ¼hrener StraÃ e nach Nordwesten bis zur Varrelbuscher StraÃ e, entlang dieser, der WaldstraÃ e und der StedingsmÃ ¼hler StraÃ e nach SÃ ¼dwesten bis zur StraÃ e Alter Heerweg, dieser, der Dwergter StraÃ e sowie der Molberger StraÃ e nach Nordwesten folgend bis zur StraÃ e Kleine Tredde, entlang dieser, dem Augustendorfer Weg, der Dwergter StraÃ e nach Nordwesten bis zur DorfstraÃ e, dieser, dem Am Augustendorfer Weg und dem KurfÃ ¼rstendamm nach Nordosten folgend bis zur StraÃ e Im Paarberger Wald, von dort nach Nordwesten bis zur ThÃ ¼ler StraÃ e (B 72), von dort nach Nordwesten bis zum Ausgangspunkt an der EinmÃ ¼ndung der StraÃ e Tegeler Tange auf die ThÃ ¼ler StraÃ e (B 72). 26.4.2017 Landkreis Cloppenburg Im Nordwesten in Garrel von der EinmÃ ¼ndung der BahnhofstraÃ e auf die Petersfelder StraÃ e nach Osten bis zur HauptstraÃ e, dieser und der Nikolausdorfer StraÃ e nach Nordosten folgend bis zur Ã berlandlandleitung beim Moordamm, entlang der Ã berlandleitung nach SÃ ¼dosten bis zur SÃ ¼dstraÃ e, von dort nach SÃ ¼den bis zum Schuldamm, von dort nach Osten bis zum Beverbrucher Damm, von dort nach SÃ ¼den bis zum Hasenweg, von dort nach Westen bis zum Wasserzug Krumme Riede, entlang dieser nach Nordosten bis zur Kreisgrenze, entlang dieser nach SÃ ¼den bis zur Gemeindegrenze Garrel/ Emstek, dieser und der Gemeindegrenze Garrel/Cloppenburg zunÃ ¤chst nach Westen und SÃ ¼dwesten und dann nach Norden folgend bis zum sÃ ¼dlichen Rand des Flugplatzes Varrelbusch am Wiesenweg, entlang des sÃ ¼dlichen Randes des Flugplatzes nach Westen bis zur Werner-Baumbach-StraÃ e, von dort nach SÃ ¼den bis zur Bahnlinie Cloppenburg-Friesoythe, entlang dieser nach Nordwesten bis zur IndustriestraÃ e, von dort nach Norden bis zur BahnhofstraÃ e, dieser nach Nordosten folgend bis zum Ausgangspunkt an der Petersfelder StraÃ e. 20.4.2017 to 26.4.2017 Landkreis Cloppenburg Im Westen in Mittelsten ThÃ ¼le von der Kreuzung ThÃ ¼ler StraÃ e (B 72)/GlaÃ dorfer StraÃ e/KurfÃ ¼rstendamm entlang der GlaÃ dorfer StraÃ e nach Nordosten bis zur Georg-Hoes-StraÃ e, von dort nach Nordwesten bis zum Bernethsdamm, von dort nach Nordosten bis zur IndustriestraÃ e, von dort nach Nordosten bis zur ThÃ ¼ler StraÃ e, dieser, der BahnhofstraÃ e, der StraÃ e Am Kirchplatz sowie der Overlaher StraÃ e nach Norden folgend bis zur Vidamer StraÃ e, von dort nach Nordosten bis zur StraÃ e Am Vehnemoor, von dort nach Nordwesten bis zur Overlaher StraÃ e, von dort nach Nordosten bis zum GrundstÃ ¼ck Overlaher StraÃ e 66, von dort in Ã ¶stlicher Richtung durch das Naturschutzgebiet am Wittenbergsdamm bis zur EinmÃ ¼ndung der StraÃ e Prinzendamm auf die Georg-Schumacher-StraÃ e, von dort entlang des Prinzendamms nach Nordosten bis zur Kreisgrenze, dieser nach SÃ ¼dosten folgend bis zur Bahnlinie OsnabrÃ ¼ck/Oldenburg, dieser nach SÃ ¼dwesten folgend bis zur HauptstraÃ e, von dort nach Nordwesten bis zur BundesstraÃ e B 213, von dort nach SÃ ¼dwesten bis zur KellerhÃ ¶her StraÃ e, von dort nach Norden bis zur StraÃ e Telgen Sand, entlang dieser sowie der Bether DorfstraÃ e weiter nach SÃ ¼dwesten bis zum HÃ ¶ltinghauser Weg, diesem sowie dem Kanalweg nach Nordwesten folgend bis zum Moorweg, von dort nach Nordwesten bis zur StraÃ e Am Dorfteich, von dort nach SÃ ¼dwesten bis zum Heideweg, von dort nach SÃ ¼den bis zur StraÃ e Bether Feldkamp, von dort nach SÃ ¼dwesten bis zum Bether Ring, von dort nach Westen bis zum KÃ ¤seweg, von dort nach Nordwesten bis zum Christkindchenweg, von dort nach SÃ ¼dwesten bis zur Friesoyther StraÃ e (B 72), dieser sowie der ThÃ ¼ler StraÃ e nach Nordwesten folgend bis zum Ausgangspunkt an der der Kreuzung ThÃ ¼ler StraÃ e (B 72)/GlaÃ dorfer StraÃ e/KurfÃ ¼rstendamm. 26.4.2017 Landkreis Cloppenburg Im Westen in Garrel von der Kreuzung Nikolausdorfer StraÃ e/Hinterm Forde/Hinterm Esch entlang der StraÃ e Hinterm Forde sowie des PÃ ¶hlendamms nach Nordosten bis zur Vehne, dieser nach Norden folgend bis zur PeterstraÃ e, von dort nach Nordosten bis zum Birkhahnweg, diesem nach Nordosten folgend bis zur NikolausstraÃ e, von dort nach SÃ ¼dosten bis zur StraÃ e Barkentange, von dort nach Nordosten bis zum DÃ ¼ffendamm, von dort nach SÃ ¼dosten bis zum Nikolausdorfer Wasserzug, diesem nach Nordosten folgend bis zur Kreisgrenze, dieser nach SÃ ¼den folgend bis zum Hirschweg, diesem nach Westen folgend bis zum Beverbrucher Damm, von dort nach SÃ ¼den bis zur Tweeler StraÃ e, entlang dieser sowie dem WeiÃ dornweg weiter nach Nordosten bis zur LetherfeldstraÃ e, entlang dieser sowie der StraÃ e Hinterm Esch nach Westen bis zum Ausgangspunkt an der Kreuzung Nikolausdorfer StraÃ e/Hinterm Forde/Hinterm Esch. 20.4.2017 to 26.4.2017 Landkreis Cloppenburg Im Nordwesten in BarÃ el von der EinmÃ ¼ndung der AmmerlÃ ¤nder StraÃ e auf die Lange StraÃ e entlang der AmmerlÃ ¤nder StraÃ e nach Nordosten bis zur Kreisgrenze, entlang dieser nach SÃ ¼dosten bis zur StraÃ e Prinzendamm, von dort nach SÃ ¼dwesten bis zur Georg-Schumacher-StraÃ e, von dort nach SÃ ¼dosten bis zur KorsorsstraÃ e, von dort nach SÃ ¼dwesten bis zur StraÃ e Am Vehnemoor, von dort nach Nordwesten bis zur Fladderburger StraÃ e, von dort nach SÃ ¼dwesten bis zur StraÃ e An der Lahe, von dort nach Nordwesten bis zur StraÃ e Im Wiesengrund, von dort nach SÃ ¼dwesten bis zur FeldstraÃ e, von dort nach Westen bis zur Overlaher StraÃ e, von dort nach Norden bis zum Hahnenbergsweg, von dort nach Nordwesten bis zur Gemeindegrenze BÃ ¶sel/Friesoythe, dieser nach SÃ ¼dwesten folgend bis zur StraÃ e Hinter SchlingshÃ ¶he, von dort nach Nordwesten bis zur StraÃ e Cavens, dieser zunÃ ¤chst nach Norden und dann nach Westen folgend bis zum KÃ ¼ndelweg, diesem zunÃ ¤chst nach Norden und dann nach Westen folgend bis zur StraÃ e Cavens, von dort nach Nordwesten bis zur StraÃ e Riege-Wolfstange, von dort nach SÃ ¼dwesten bis zur Altenoyther StraÃ e, von dort nach SÃ ¼dwesten bis zum Kellerdamm, von dort nach Nordwesten bis zur StraÃ e In den KÃ ¤mpen, von dort nach SÃ ¼dwesten bis zur VitusstraÃ e, von dort nach Nordwesten bis zur StraÃ e Eggershauser Esch, von dort nach Westen bis zur BarÃ eler StraÃ e, von dort nach SÃ ¼den bis zur Schwaneburger StraÃ e, von dort nach Nordwesten bis zur StraÃ e Am Alten Friesoyther Kanal, von dort nach Norden bis zum Treibtorfweg, von dort nach Nordwesten bis zur Gemeindegrenze Friesoythe/Saterland, entlang dieser sowie der Gemeindegrenze Saterland/BarÃ el nach Nordwesten bis zur Ramsloher StraÃ e, von dort nach Nordosten bis zur SchleusenstraÃ e, von dort nach Nordwesten bis zur Oltmann-Strenge-StraÃ e, von dort nach Nordosten bis zur WestmarkstraÃ e, von dort nach Nordwesten bis zur HauptstraÃ e, entlang dieser sowie der Lange StraÃ e nach Nordosten bis zum Ausgangspunkt der EinmÃ ¼ndung der AmmerlÃ ¤nder StraÃ e auf die Lange StraÃ e 28.4.2017 Landkreis Cloppenburg Im SÃ ¼dwesten in Ahrensdorf am KÃ ¼stenkanal von der EinmÃ ¼ndung des Langenmoorswegs auf die BundesstraÃ e B 401 entlang des Langenmoorwegs sowie des weiter nach Norden verlaufenden Wegs nach Norden bis zur Gemeindegrenze Friesoythe/BarÃ el, dieser zunÃ ¤chst nach Osten und dann nach Nordosten folgend bis zur Kreisgrenze, entlang der Kreisgrenze zunÃ ¤chst weiter nach Nordosten, dann nach SÃ ¼dosten und dann nach SÃ ¼dwesten bis zur BundesstraÃ e B 401, dieser nach Westen folgend bis zum Ausgangspunkt an der EinmÃ ¼ndung des Langenmoorwegs auf die BundesstraÃ e B 401. 20.4.2017 to 28.4.2017 Landkreis Cloppenburg Im SÃ ¼den in Beverbruch von der Kreuzung Beverbrucher Damm/GroÃ enknetener StraÃ e entlang des Beverbrucher Damms nach Norden bis zum Schuldamm, von dort nach Westen bis zur SÃ ¼d straÃ e, entlang dieser und der NikolausstraÃ e zunÃ ¤chst nach Norden und dann nach Nordwesten bis zum Moordamm, von dort nach Nordosten bis zum DÃ ¼ffendamm, entlang diesem und der StraÃ e Barkentange zunÃ ¤chst nach Nordwesten und dann nach SÃ ¼dwesten bis zum Wasserzug von Barken-Tange, diesem zunÃ ¤chst nach Nordwesten und dann nach SÃ ¼dwesten folgend bis zur Vehne, entlang dieser nach Norden bis zur MoorstraÃ e, von dort nach Nordosten bis zum Benthullen Graben, diesem nach Nordosten folgend bis zur HauptstraÃ e, von dort nach SÃ ¼dwesten bis zum Lutzweg, von dort nach Nordwesten bis zur Vehne, entlang dieser nach Nordosten bis zur Kreisgrenze am Renkenweg, der Kreisgrenze nach SÃ ¼dosten folgend bis zur GroÃ enknetener StraÃ e, von dort nach Westen bis zum Ausgangspunkt an der Kreuzung Beverbrucher Damm/GroÃ enknetener StraÃ e. 27.4.2017 Landkreis Cloppenburg Im Westen in Westerloh von der EinmÃ ¼ndung der KÃ ¼ndelstraÃ e auf die Friesoyther StraÃ e entlang der KÃ ¼ndelstraÃ e zunÃ ¤chst nach Nordosten und dann nach Osten bis zur FlethstraÃ e, von dort nach Nordosten bis zum Steinbergsweg, von dort nach SÃ ¼dosten bis zur Overlaher StraÃ e, von dort nach Norden bis zur Kreisgrenze, dieser nach SÃ ¼dosten folgend bis zur BundesstraÃ e B 213, von dort nach SÃ ¼dwesten bis zur KellerhÃ ¶her StraÃ e, von dort nach Norden bis zur StraÃ e Bether Tannen, von dort nach SÃ ¼dwesten bis zum Kanalweg, von dort nach Norden bis zur StraÃ e Heidegrund, von dort nach Westen bis zum Heideweg, von dort nach SÃ ¼den bis zum Bether Feldkamp, von dort nach SÃ ¼dwesten bis zum Bether Ring, von dort nach Westen bis zur Bahnlinie Cloppenburg-Friesoythe, entlang dieser nach Nordwesten bis zur Varrelbuscher StraÃ e, entlang dieser und der StraÃ e Zum Bahnhof nach SÃ ¼dwesten bis zur Garreler StraÃ e, von dort nach SÃ ¼den bis zur Friesoyther StraÃ e (B 72), entlang dieser nach Nordwesten bis zur Gemeindegrenze Garrel/Friesoythe, entlang der Gemeindegrenze Garrel/Friesoythe und der Gemeindegrenze Molbergen/Friesoythe zunÃ ¤chst nach SÃ ¼dwesten und dann nach Nordwesten bis zur StraÃ e Am Stau, von dort nach Nordosten bis zur ThÃ ¼lsfelder StraÃ e, von dort nach Osten bis zur StraÃ e Ã ber dem Worberg, entlang dieser und der ThÃ ¼ler KirchstraÃ e zunÃ ¤chst nach Nordwesten und dann nach Nordosten bis zur ThÃ ¼ler StraÃ e (B 72), von dort nach Nordwesten bis zur StraÃ e Tegeler Tange, von dort nach Nordosten bis zum Querdamm, von dort nach Nordwesten bis zum Ziegeldamm, von dort nach Nordosten bis zur GinsterstraÃ e, von dort nach Nordwesten bis zur Friesoyther StraÃ e, von dort nach Nordwesten bis zum Ausgangspunkt an der EinmÃ ¼ndung der KÃ ¼ndelstraÃ e auf die Friesoyther StraÃ e. 30.4.2017 Landkreis Cloppenburg Im Nordwesten in Petersdorf von der EinmÃ ¼ndung der StraÃ e Am Sportplatz auf die HauptstraÃ e entlang der HauptstraÃ e und der MoorstraÃ e nach Nordosten bis zum Wasserzug Benthullen Graben, diesem nach Nordosten folgend bis zur HauptstraÃ e, entlang dieser nach Nordosten bis zur Kreisgrenze, der Kreisgrenze nach SÃ ¼dosten folgend bis zur GroÃ enknetener StraÃ e, entlang dieser und der Beverbrucher StraÃ e nach Westen bis zur GroÃ en Aue, dieser nach Nordwesten folgend bis zur BÃ ¶seler StraÃ e, entlang dieser und der Petersdorfer StraÃ e nach Norden bis zum Lindenweg, dieser nach Nordwesten bis zur Gemeindegrenze Garrel/BÃ ¶sel folgend, entlang der Gemeindegrenze nach Nordosten bis zur SchulstraÃ e, von dort nach Nordwesten bis zur StraÃ e Eichkamp, von dort nach Nordosten bis zur EichenstraÃ e, von dort nach Nordwesten bis zur StraÃ e Am Sportplatz, dieser nach Nordosten folgend bis zum Ausgangspunkt an der HauptstraÃ e. 23.4.2017 to 30.4.2017 Landkreis Ammerland Schnittpunkt Kreisgrenze/Bucksande, Nordloher DorfstraÃ e, Unter den Eichen, Lange StraÃ e, Aperberger StraÃ e, TraubenstraÃ e, Godensholter StraÃ e, Am Steinkamp, Bahnlinie, MarschstraÃ e, Hoher Weg, Reihdamm, Lindener Damm, Westersteder StraÃ e, Auf der HÃ ¶rn, Seghorner Weg, Fikensolterfeld, Oldenburger StraÃ e, Deepenfurther StraÃ e, Willbroksmoor, Hohenmoorweg, Ebereschenweg, Neulanden, HÃ ¶sjekamp, Dreiberger StraÃ e, Wiefelsteder StraÃ e, Weethornweg, Oldenburger StraÃ e, MÃ ¼hlenweg, Birkenweg, Mittellinie, Kleefelder Weg, Schoolstraat, Jeddeloher Damm, Rudenbrook, Mittelweg, GrÃ ¼ner Weg, Scharreler Damm, Schafdamm, KÃ ¼stenkanalstraÃ e, WischenstraÃ e, HafenstraÃ e, Langendamm, Prinzendamm, Schnittpunkt Kreisgrenze/Prinzendamm, der Kreisgrenze bis Schnittpunkt Bucksande folgend 22.4.2017 Landkreis Ammerland Schnittpunkt Kreisgrenze/Lohorster StraÃ e, Lohorster StraÃ e, Am Birkenhain, Karlshofer StraÃ e, Wittenrieder StraÃ e, Wirtschaftsweg, Mitteldamm, Hochtanger Weg, Lange Riede, HauptstraÃ e, Holtkamp, Burgfelder StraÃ e, Zur Tonkuhle, Lienenweg, Zur Loge, Auf der Loge, GÃ ¶hlenweg, Aue-Godensholter Tief, Osterschepser StraÃ e, Schepser Damm, HauptstraÃ e, Edammer StraÃ e, Eichenweg, SÃ ¼ddorfer StraÃ e, Edammer StraÃ e, Schnittpunkt Kreisgenze/Edammer StraÃ e, der Kreisgrenze bis Schnittpunkt Lohorster StraÃ e folgend 14.4.2017 to 22.4.2017 Landkreis Ammerland Schnittpunkt Kreisgrenze/Bucksande, Nordloher DorfstraÃ e, Rhodokamp, Lange StraÃ e, Aperberger StraÃ e, TraubenstraÃ e, Godensholter StraÃ e, Am Steinkamp, Bahnlinie, MarschstraÃ e, Hoher Weg, Birkhunhweg, Linderner FeldstraÃ e, Lindener Damm, Westersteder StraÃ e, Auf der HÃ ¶rn, Seghorner Weg, Fikensolter Feld, Oldenburger StraÃ e, Marderweg, Am Willbrok, Willbroksmoor, Wirtschaftsweg, Hohenmoordamm, Meesenweg, Esbroker Weg, Ebereschenweg, Neulanden, HÃ ¶sjekamp, Dreiberger StraÃ e, Wiefelsteder StraÃ e, Weethornweg, Oldenburger StraÃ e, MÃ ¼hlenweg, Birkenweg, Mittellinie, FriedrichstraÃ e, Wildenlohslinie, Furkenscher Grenzweg, Jeddeloher Damm, Rudenbrook, Mittelweg, GrÃ ¼ner Weg, Scharreler Damm, Schafdamm, KÃ ¼stenkanalstraÃ e, WischenstraÃ e, HafenstraÃ e, Langendamm, Prinzendamm, Schnittpunkt Kreisgrenze/Prinzendamm, der Kreisgrenze bis Schnittpunkt Bucksande folgend 28.4.2017 Landkreis Ammerland Beschreibung Sperrbezirk (im Westen beginnend): Schnittpunkt Kreisgrenze/Lohorster StraÃ e, Lohorster StraÃ e, Am Birkenhain, Karlshofer StraÃ e, Wittenrieder StraÃ e, Wirtschaftsweg, Mitteldamm, Hochtanger Weg, Lange Riede, HauptstraÃ e, Holtkamp, Burgfelder StraÃ e, Zur Tonkuhle, Im Vieh, Lienenweg, Zur Loge, Auf der Loge, GÃ ¶hlenweg, Reiherweg, Schepser Damm, HauptstraÃ e, Edammer StraÃ e, Eichenweg, SÃ ¼ddorfer StraÃ e, Edammer StraÃ e, Schnittpunkt Kreisgrenze/Edammer StraÃ e, der Kreisgrenze bis Schnittpunkt Lohhorster StraÃ e folgend. 20.4.2017 to 28.4.2017 Landkreis Ammerland Schnittpunkt Kreisgrenze/Overlaher StraÃ e, Overlaher StraÃ e bis Hansaweg folgend, Hansaweg, Hogenset, HafenstraÃ e, Am DÃ ¼ker, Schnittpunkt Kreisgrenze/Am DÃ ¼ker, entlang der Kreisgrenze in westlicher Richtung bis zum Schnittpunkt Kreisgrenze/Overlaher StraÃ e. 30.4.2017 Landkreis Oldenburg  Ausgangspunkt ist der Schnittpunkt Kreisgrenze Landkreis Oldenburg/Cloppenburg und Korsorsstr. an der Vehne  Korsorsstr. bis Achternmeer, Abbiegung Achtern Busch Rtg. Westerholt  Ã bergang auf die AmmerlÃ ¤nder Str., K 141 bis Oberlethe, Herbergen, weiter nÃ ¶rdlich auf Lethestr. bis Zwischenlethe  weiter sÃ ¼dlich auf die Friedrichstr.  im Ort Wardenburg auf den Brooklandsweg, Oldenburger Str., Marschweg, Am Fischerheim, Huntestr.  Ã ¼ber die Hunte bis zur StraÃ e An den Ruten, Am Fischteich an der Fleth, Wiesengrund auf BÃ ¼mmersteder Str., K 346  K 346 Ã ¼ber A 29 Rtg. Sandkrug bis zum Bahnhof, ab Bahnhof K 314, Bahnhofstr. Rtg. Hatten bis Abbiegung Mehrenkampsweg,  Mehrenkampsweg, MÃ ¼hlenbergsweg nach Sandhatten, auf die Huntloser Str., L 871  L 871 Rtg. Huntlosen Ã ¼ber die Hunte bis Abbiegung August-Hinrichs-Weg in Husum,  August-Hinrichs-Weg folgen auf die Husumer Str. zur Amelhauser Str., K 242  Amelhauser Str. Rtg. Wildeshausen bis Abbiegung Moorbeker Str., K 238  Moorbeker Str., Abbiegung Moorbeksweg beim Campingplatz zur StraÃ e An der Fockenriede Ã ¼ber Fockenriede zur Buchenallee,  Hageler HÃ ¶he, Hageler Str., Hageler Damm bis Fahrenkamp  Fahrenkamp bis Abbiegung DÃ ¼nhoop, nÃ ¶rdlich weiter Ã ¼ber den Feldweg auf die parallel zum DÃ ¼nhoop fÃ ¼hrende GroÃ enkneter Str  GroÃ enkneter Str. sÃ ¼dlich auf Wildeshauser Str. Rtg. Ahlhorn bis Abbiegung Waldstr.  Waldstr., Katharinenstr., Am Kasinowald, Zeppelinstr. Kasinowald zur Bahnlinie Rtg. Cloppenburg  ab Kreisgrenze im Uhrzeigersinn zum Ausgangspunkt Kreisgrenze LK OL/CLP, Korsorsstr. 21.4.2017 Landkreis Oldenburg  Ausgangspunkt ist der Schnittpunkt Kreisgrenze Landkreis Oldenburg/Cloppenburg und die Garreler Str., L 847 in der Gemeinde Wardenburg  L 847 Rtg. Littel bis Abbiegung Lagerdamm bis zur Lethe  flussabwÃ ¤rts der Lethe folgen Ã ¼ber die BÃ ¤ke bis Ahrensberg  von dort Ã ¼ber die StraÃ e An der BÃ ¤ke, Eichenstr. (K 241) auf L 870, Oldenburger Str./Sager Str.  weiter auf der Sager Str., L 870, Rtg. Ahlhorn bis Abbiegung Brandsweg  Ã ¼ber Brandsweg, MÃ ¼hlendamm, GoosthÃ ¶he auf Garreler Str., L 871 in der Gemeinde GroÃ enkneten  L 871 durch Bissel Rtg. Garrel zur Kreisgrenze LK OL/CLP  im Uhrzeigersinn zum Ausgangspunkt Kreisgrenze LK OL/CLP an der L 847 13.4.2017 to 21.4.2017 Landkreis Oldenburg  Ausgangspunkt ist der Schnittpunkt Kreis- bzw. Stadtgrenze Landkreis OIdenburg / Stadt Oldenburg und die Bremer StraÃ e (L 868) in der Gemeinde Hude  L 868 nach Altmoorhausen folgen  in Altmoorhausen DorfstraÃ e (L 871) Richtung Munderloh zur Gemeindegrenze Hude/Hatten  der Gemeindegrenze Ã ¶stlich folgend zum Plietenberger Weg an der Autobahn A 28  weiter Ã ¼ber Bookholter Weg / Alter Postweg / Auf dem Berge auf Hatter StraÃ e (L 888) in Dingstede  Ã ¼ber Nutteler StraÃ e  Ã ¼bergehend in Stedinger Weg  nach Nuttel bis EinmÃ ¼ndung Hinterm Feld   Hinterm Feld / Bassumer Weg / Rhader Sand auf Kirchhatter StraÃ e (L 872) in Rhade  L 872 nach Neerstedt bis Abbiegung Geveshauser Weg  weiter Ã ¼ber Geveshauser Weg / Zum Schwarzen Moor / Geveshauser HÃ ¶he / Geveshauser Kirchweg / Achtern Holt auf Neerstedter StraÃ e ( K 237) nach DÃ ¶tlingen  in DÃ ¶tlingen der Ortsdurchfahrt (K 341) folgend durch OelmÃ ¼hle auf Amelhauser StraÃ e (K 242)  K 242 Richtung Moorbeck zur Gemeinde- bzw. Stadtgrenze GroÃ enkneten/ Stadt Wildeshausen  dem Verlauf der Gemeinde- bzw. Stadtgrenze GroÃ enkneten/ Stadt Wildeshausen zur StraÃ e Hageler HÃ ¶he folgen  weiter Ã ¼ber Hageler HÃ ¶he / Hageler StraÃ e / Hageler Damm zum Hageler Bach  dem Hageler Bach flussaufwÃ ¤rts zur Ahlhorner StraÃ e/GroÃ enkneter StraÃ e (K 239) folgen  K 239 sÃ ¼dlich nach Ahlhorn; in Ahlhorn Wildeshauser StraÃ e (Ortsdurchfahrt) zum Kreisverkehr  ab Kreisverkehr Oldenburger StraÃ e (L 870) / FeldmÃ ¼hlenweg / Lether Schulweg auf Cloppenburger StraÃ e (B 213)  B213 Richtung Cloppenburg zur Kreisgrenze Landkreis Oldenburg/Cloppenburg an der Lethe  nun der Kreisgrenze im Uhrzeigersinn bis HÃ ¶he Renkenweg in Benthullen folgen  weiter Ã ¼ber Renkenweg / SaarlÃ ¤nderweg / KorsorsstraÃ e durch Achternmeer & Korsorsberg bis EinmÃ ¼ndung Achternmeerer StraÃ e nach HundsmÃ ¼hlen  in HundsmÃ ¼hlen Ã ¼ber HunoldstraÃ e und die Lethe zur Hunte  der Hunte flussaufwÃ ¤rts zur Kreis- bzw. Stadtgrenze Landkreis Oldenburg / Stadt Oldenburg dem Verlauf der Kreis- bzw. Stadtgrenze Landkreis Oldenburg / Stadt Oldenburg Ã ¶stlich zum Ausgangspunkt an der Bremer StraÃ e folgen 27.4.2017 Landkreis Oldenburg  Ausgangspunkt ist der Schnittpunkt der BahnhofstraÃ e und der Bahntrasse in Sandkrug  der Bahntrasse Richtung OsnabrÃ ¼ck folgend bis zum Speckmannsweg  weiter Ã ¼ber An den Weiden / BarnefÃ ¼hrerholzweg / Am Waldesrand / Mehrenkampsweg nach Sandhatten  in Sandhatten Ã ¼ber Merkurweg / Venusweg / Heubergweg / Heideweg auf Huntloser StraÃ e (L 871)  L 871 nach Huntlosen zum Kreisverkehr  ab Kreisverkehr L 871 (Ziegelhof/ Zum Breitenstrohe) Richtung DÃ ¶hlen Ã ¼ber die Bahntrasse bis Abbiegung Schmehl  Ã ¼ber Schmehl / Zur SteinhÃ ¶he / Hegeler-Wald-StraÃ e auf Sager StraÃ e (L 870) in Hengstlage  L 870 Richtung Wardenburg bis EinmÃ ¼ndung EichenstraÃ e  EichenstraÃ e / Friedensweg / KorrbÃ ¤ksweg erneut auf L 870 (Oldenburger StraÃ e)  Ã ¼ber Oldenburger StraÃ e / WikingerstraÃ e (K 242) auf Autobahn A 29  A 29 Richtung Oldenburg bis Luchsendamm folgen  von dort Luchsendamm / Huntloser StraÃ e auf K 235 in Astrup K 235 (Sandkruger Str. / Astruper Str.) Ã ¼ber die Hunte nach Sandkrug zum Ausgangspunkt 20.4.2017 to 27.4.2017 Member State: Greece Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC In the regional unit of Kozani, in the municipality of Kozani, the local communities of Ermakia, Tetralofo, Agios Charalampos, Voskochori, Galani, Kapnochori, Kissa and Koilada 22.4.2017 In the regional unit of Kozani, in the municipality of Kozani, the local communities of Akrini, Agios Dimitrios and Ryaki 14.4.2017 to 22.4.2017 (c) the entry for France is replaced by the following: Member State: France Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Les communes suivantes dans le dÃ ©partement de GERS ARROUEDE AUSSOS AUX-AUSSAT BARCUGNAN BARRAN BARS BAZUGUES BELLOC-SAINT-CLAMENS BERDOUES BEZUES-BAJON BLOUSSON-SERIAN CABAS-LOUMASSES CASTELNAU-D'ANGLES CASTEX CLERMONT-POUYGUILLES CUELAS DUFFORT ESCLASSAN-LABASTIDE ESTIPOUY IDRAC-RESPAILLES L'ISLE-DE-NOE LAAS LABARTHE LABEJAN LAGARDE-HACHAN LAGUIAN-MAZOUS LALANNE-ARQUE LAMAZERE LE BROUILH-MONBERT LOUBERSAN LOURTIES-MONBRUN MANAS-BASTANOUS MANENT-MONTANE MARSEILLAN MASSEUBE MIELAN MIRAMONT-D'ASTARAC MIRANDE MIRANNES MONCASSIN MONCLAR-SUR-LOSSE MONLEZUN MONPARDIAC MONT-DE-MARRAST MONTAUT MONTESQUIOU MOUCHES PALLANNE PANASSAC PONSAMPERE PONSAN-SOUBIRAN POUYLEBON RICOURT RIGUEPEU SADEILLAN SAINT-ARAILLES SAINT-ARROMAN SAINT-BLANCARD SAINT-CHRISTAUD SAINT-ELIX-THEUX SAINT-JUSTIN SAINT-MARTIN SAINT-MAUR SAINT-MEDARD SAINT-MICHEL SAINT-OST SAINTE-AURENCE-CAZAUX SAINTE-DODE SARRAGUZAN SAUVIAC TILLAC TRONCENS VIOZAN 14.4.2017 to 22.4.2017 BELMONT BOURROUILLAN CAMPAGNE-D'ARMAGNAC CASTEX-D'ARMAGNAC CASTILLON-DEBATS CRAVENCERES DEMU EAUZE ESPAS ESTANG LANNEMAIGNAN MANCIET MAULEON-D'ARMAGNAC MAUPAS MONGUILHEM MONLEZUN-D'ARMAGNAC PRENERON REANS SAINTE-CHRISTIE-D'ARMAGNAC SALLES-D'ARMAGNAC TOUJOUSE 20.4.2017 to 28.4.2017 AIGNAN ARBLADE-LE-BAS ARBLADE-LE-HAUT AURENSAN AVERON-BERGELLE BARCELONNE-DU-GERS BERNEDE BETOUS BOUZON-GELLENAVE CASTELNAVET CAUMONT CAUPENNE-D'ARMAGNAC CORNEILLAN GEE-RIVIERE LABARTHETE LANNE-SOUBIRAN LANNUX LAUJUZAN LE HOUGA LELIN-LAPUJOLLE LOUBEDAT LOUSSOUS-DEBAT LUPPE-VIOLLES MAGNAN MORMES NOGARO PERCHEDE PROJAN SABAZAN SAINT-GERME SAINT-GRIEDE SAINT-MARTIN-D'ARMAGNAC SEAILLES SEGOS SION SORBETS URGOSSE VERGOIGNAN VERLUS 21.4.2017 to 29.4.2017 ARMENTIEUX ARMOUS-ET-CAU AUCH AUJAN-MOURNEDE BASSOUES BAZIAN BEAUMONT BECCAS BELLEGARDE BERAUT BETCAVE-AGUIN BETPLAN BIRAN BOUCAGNERES CADEILLAN CAILLAVET CALLIAN CASSAIGNE CAZAUX-D'ANGLES CAZAUX-VILLECOMTAL CHELAN CONDOM COURTIES DURBAN ESPAON ESTAMPES FAGET-ABBATIAL FOURCES GARRAVET GAUJAC GAUJAN GAZAX-ET-BACCARISSE GONDRIN HAGET JUILLAC LAGARDERE LAMAGUERE LARRESSINGLE LARROQUE-SUR-L'OSSE LASSERAN LASSEUBE-PROPRE LAURAET LAVERAET LOMBEZ MAIGNAUT-TAUZIA MALABAT MANSENCOME MARCIAC MASCARAS MEILHAN MONBARDON MONCORNEIL-GRAZAN MONFERRAN-PLAVES MONGAUSY MONLAUR-BERNET MONT-D'ASTARAC MONTADET MONTAMAT MONTEGUT-ARROS MONTIES MOUCHAN ORBESSAN ORDAN-LARROQUE ORNEZAN PELLEFIGUE PEYRUSSE-GRANDE POUY-LOUBRIN ROQUES SABAILLAN SAINT-ELIX SAINT-JEAN-LE-COMTAL SAINT-JEAN-POUTGE SAINT-MARTIN-GIMOIS SAINT-SOULAN SAMARAN SANSAN SARAMON SARCOS SAUVETERRE SCIEURAC-ET-FLOURES SEISSAN SEMBOUES SEMEZIES-CACHAN SERE SIMORRE TACHOIRES TOURDUN TOURNAN TUDELLE VALENCE-SUR-BAISE VILLECOMTAL-SUR-ARROS VILLEFRANCHE 22.4.2017 CANNET FUSTEROUAU GOUX MAULICHERES MAUMUSSON-LAGUIAN POUYDRAGUIN PRECHAC-SUR-ADOUR RISCLE SAINT-MONT SARRAGACHIES TARSAC TERMES-D'ARMAGNAC VIELLA 22.4.2017 to 30.4.2017 AYZIEU BASCOUS BRETAGNE-D'ARMAGNAC CASTELNAU D'AUZAN LABARRERE CAZAUBON CAZENEUVE COULOUME-MONDEBAT COURRENSAN LAGRAULET-DU-GERS LANNEPAX LAREE LIAS-D'ARMAGNAC LOUSLITGES LUPIAC MARAMBAT MARGOUET-MEYMES MARGUESTAU MONCLAR MONTREAL MOUREDE NOULENS PANJAS PEYRUSSE-VIEILLE RAMOUZENS ROQUEBRUNE SAINT-PIERRE-D'AUBEZIES VIC-FEZENSAC 29.4.2017 BEAUMARCHES CAHUZAC-SUR-ADOUR GALIAX IZOTGES JU-BELLOC LADEVEZE-RIVIERE LADEVEZE-VILLE LASSERADE PLAISANCE SAINT-AUNIX-LENGROS TASQUE TIESTE-URAGNOUX 30.4.2017 Les communes suivantes dans le dÃ ©partement de HAUTE-GARONNE ANAN BALESTA BLAJAN BOISSEDE BOUDRAC BOULOGNE-SUR-GESSE CASSAGNABERE-TOURNAS CASTERA-VIGNOLES CAZARIL-TAMBOURES CHARLAS CIADOUX ESCANECRABE ESPARRON GENSAC-DE-BOULOGNE L'ISLE-EN-DODON LECUSSAN LESPUGUE LILHAC LUNAX MARTISSERRE MIRAMBEAU MOLAS MONDILHAN MONTBERNARD MONTESQUIEU-GUITTAUT MONTGAILLARD-SUR-SAVE MONTMAURIN NENIGAN PEGUILHAN PUYMAURIN SAINT-FERREOL-DE-COMMINGES SAINT-LARY-BOUJEAN SAINT-LAURENT SAINT-PE-DELBOSC SALERM SAMAN VILLENEUVE-LECUSSAN 17.4.2017 Les communes suivantes dans le dÃ ©partement des HAUTES-PYRENEES LASCAZERES VIDOUZE 14.4.2017 to 22.4.2017 ALLIER ANDREST ANGOS ANTIN ARIES-ESPENAN ARNE ARTAGNAN ARTIGUEMY AUBAREDE AUREILHAN AURENSAN AZEREIX BARBAZAN-DEBAT BARBAZAN-DESSUS BARTHE BAZET BAZILLAC BAZORDAN BEGOLE BERNAC-DEBAT BERNAC-DESSUS BERNADETS-DEBAT BERNADETS-DESSUS BETBEZE BETPOUY BONNEFONT BONNEMAZON BONREPOS BORDERES-SUR-L'ECHEZ BORDES BOUILH-DEVANT BOUILH-PEREUILH BOULIN BOURS BUGARD BURG CABANAC CAHARET CALAVANTE CAMALES CAMPISTROUS CAMPUZAN CASTELBAJAC CASTELNAU-MAGNOAC CASTELVIEILH CASTERA-LANUSSE CASTERA-LOU CASTERETS CASTILLON CAUBOUS CHELLE-DEBAT CHELLE-SPOU CHIS CIEUTAT CIZOS CLARAC CLARENS COLLONGUES COUSSAN DEVEZE DOURS ESCAUNETS ESCONDEAUX ESTAMPURES FONTRAILLES FRECHEDE FRECHOU-FRECHET GALAN GALEZ GARDERES GAUSSAN GAYAN GONEZ GOUDON GOURGUE GUIZERIX HACHAN HITTE HOUEYDETS HOURC IBOS JACQUE JUILLAN LACASSAGNE LAGARDE LALANNE LALANNE-TRIE LAMARQUE-RUSTAING LAMEAC LANESPEDE LANNE LANNEMEZAN LANSAC LAPEYRE LARAN LARROQUE LASLADES LASSALES LESCURRY LESPOUEY LHEZ LIAC LIBAROS LIZOS LOUEY LOUIT LUBRET-SAINT-LUC LUBY-BETMONT LUC LUQUET LUSTAR LUTILHOUS MANSAN MARQUERIE MARSAC MARSEILLAN MASCARAS MAUVEZIN MAZEROLLES MERILHEU MINGOT MONLEON-MAGNOAC MONLONG MONTASTRUC MONTGAILLARD MONTIGNAC MOULEDOUS MOUMOULOUS MUN ODOS OLEAC-DEBAT OLEAC-DESSUS ORGAN ORIEUX ORIGNAC ORLEIX OROIX OSMETS OSSUN OUEILLOUX OURSBELILLE OZON PERE PEYRAUBE PEYRET-SAINT-ANDRE PEYRIGUERE PEYRUN PINTAC POUMAROUS POUYASTRUC PUJO PUNTOUS PUYDARRIEUX RABASTENS-DE-BIGORRE RECURT REJAUMONT RICAUD SABALOS SABARROS SADOURNIN SAINT-LEZER SAINT-SEVER-DE-RUSTAN SALLES-ADOUR SANOUS SARIAC-MAGNOAC SARNIGUET SARRIAC-BIGORRE SARROUILLES SEGALAS SEMEAC SENAC SENTOUS SERE-RUSTAING SERON SIARROUY SINZOS SOREAC SOUES SOUYEAUX TAJAN TALAZAC TARASTEIX TARBES THERMES-MAGNOAC THUY TOSTAT TOURNAY TOURNOUS-DARRE TOURNOUS-DEVANT TRIE-SUR-BAISE TROULEY-LABARTHE UGLAS UGNOUAS VIC-EN-BIGORRE VIDOU VIELLE-ADOUR VIEUZOS VILLEMBITS VILLENAVE-PRES-MARSAC 17.4.2017 ANSOST AURIEBAT BARBACHEN BUZON CAIXON ESTIRAC GENSAC LAFITOLE LAHITTE-TOUPIERE LARREULE MAUBOURGUET MONFAUCON NOUILHAN SAUVETERRE SOMBRUN VILLEFRANQUE VILLENAVE-PRES-BEARN 22.4.2017 CASTELNAU-RIVIERE-BASSE HAGEDET MADIRAN SAINT-LANNE SOUBLECAUSE 22.4.2017 to 30.4.2017 BARLEST CAUSSADE-RIVIERE HERES LABATUT-RIVIERE LAMARQUE-PONTACQ LOUBAJAC LOURDES PEYROUSE POUEYFERRE SAINT-PE-DE-BIGORRE 30.4.2017 Les communes suivantes dans le dÃ ©partement des LANDES ANGOUME ANGRESSE AZUR BEYLONGUE BIARROTTE BIAUDOS BONNEGARDE BOOS CASTAIGNOS-SOUSLENS CAZALIS DAX HAGETMAU LABASTIDE-CHALOSSE LABENNE LACRABE LEON MARPAPS MEES MESSANGES MOMUY MORGANX NASSIET OEYRELUY ONDRES RION-DES-LANDES SAINT-ANDRE-DE-SEIGNANX SAINT-CRICQ-DU-GAVE SAINT-BARTHELEMY SAINT-LAURENT-DE-GOSSE SAINT-MARTIN-DE-HINX SAINT-MARTIN-DE-SEIGNANX SAINT-VINCENT-DE-TYROSSE SAINTE-COLOMBE SAINTE-MARIE-DE-GOSSE SAUBION SAUBRIGUES SEIGNOSSE SERRESLOUS-ET-ARRIBANS SEYRESSE SIEST SOORTS-HOSSEGOR TERCIS-LES-BAINS TOSSE VIEUX-BOUCAU-LES-BAINS 1.5.2017 AIRE-SUR-L'ADOUR ARTASSENX BAHUS-SOUBIRAN BASCONS BORDERES-ET-LAMENSANS BOUGUE BOURDALAT BRETAGNE-DE-MARSAN CASTANDET CAZERES-SUR-L'ADOUR CLASSUN DUHORT-BACHEN EUGENIE-LES-BAINS GEAUNE GRENADE-SUR-L'ADOUR HONTANX LABASTIDE-D'ARMAGNAC LAGLORIEUSE LARRIVIERE-SAINT-SAVIN LATRILLE LE FRECHE LE VIGNAU LUSSAGNET MAURRIN MONTEGUT PECORADE PERQUIE PUJO-LE-PLAN RENUNG SAINT-CRICQ-VILLENEUVE SAINT-GEIN SAINT-MAURICE-SUR-ADOUR SORBETS 18.4.2017 to 26.4.2017 ARBOUCAVE ARGELOS AUBAGNAN BASSERCLES BATS BENQUET BEYRIES BUANES CAMPAGNE CASTELNAU-TURSAN CASTELNER CLEDES FARGUES HAUT-MAUCO LACAJUNTE LAURET MANT MAURIES MIRAMONT-SENSACQ MONGET MONSEGUR MONTGAILLARD OUSSE-SUZAN PAYROS-CAZAUTETS PEYRE PHILONDENX PIMBO POUDENX PUYOL-CAZALET SAINT-AGNET SAINT-LOUBOUER SAINT-PERDON SAMADET SARRON SOLFERINO URGONS VIELLE-TURSAN YGOS-SAINT-SATURNIN 20.4.2017 to 28.4.2017 AMOU ARSAGUE AUDIGNON AUDON AURICE BAIGTS BANOS BAS-MAUCO BASTENNES BEGAAR BELUS BENESSE-LES-DAX BENESSE-MAREMNE BERGOUEY BRASSEMPOUY CAGNOTTE CANDRESSE CAPBRETON CARCARES-SAINTE-CROIX CARCEN-PONSON CASSEN CASTEL-SARRAZIN CASTELNAU-CHALOSSE CASTETS CAUNA CAUNEILLE CAUPENNE CLERMONT COUDURES DOAZIT DONZACQ DUMES ESTIBEAUX EYRES-MONCUBE GAAS GAMARDE-LES-BAINS GARREY GAUJACQ GIBRET GOOS GOURBERA GOUSSE GOUTS HABAS HASTINGUES HAURIET HERM HEUGAS HINX HORSARRIEU JOSSE LABATUT LAHOSSE LALUQUE LAMOTHE LARBEY LAUREDE LE LEUY LESGOR LOUER LOURQUEN MAGESCQ MAYLIS MEILHAN MIMBASTE MISSON MONTAUT MONTFORT-EN-CHALOSSE MONTSOUE MOUSCARDES MUGRON NARROSSE NERBIS NOUSSE OEYREGAVE ONARD ORIST ORTHEVIELLE ORX OSSAGES OZOURT PEY PEYREHORADE POMAREZ PONTONX-SUR-L'ADOUR PORT-DE-LANNE POUILLON POYANNE POYARTIN PRECHACQ-LES-BAINS RIVIERE-SAAS-ET-GOURBY SAINT-AUBIN SAINT-CRICQ-CHALOSSE SAINT-ETIENNE-D'ORTHE SAINT-GEOURS-D'AURIBAT SAINT-GEOURS-DE-MAREMNE SAINT-JEAN-DE-LIER SAINT-JEAN-DE-MARSACQ SAINT-LON-LES-MINES SAINT-PANDELON SAINT-PAUL-LES-DAX SAINT-SEVER SAINT-VINCENT-DE-PAUL SAINT-YAGUEN SARRAZIET SAUBUSSE SAUGNAC-ET-CAMBRAN SERRES-GASTON SORDE-L'ABBAYE SORT-EN-CHALOSSE SOUPROSSE SOUSTONS TALLER TARTAS TETHIEU TILH TOULOUZETTE VICQ-D'AURIBAT YZOSSE 26.4.2017 to 1.5.2017 ARENGOSSE ARJUZANX ARTHEZ-D'ARMAGNAC BETBEZER-D'ARMAGNAC CAMPET-ET-LAMOLERE ESCOURCE GAILLERES GAREIN GARROSSE GELOUX LACQUY LAGRANGE LESPERON LINXE LUGLON MAUVEZIN-D'ARMAGNAC MAZEROLLES MONT-DE-MARSAN MORCENX ONESSE-LAHARIE PARLEBOSCQ SABRES SAINT-AVIT SAINT-JULIEN-D'ARMAGNAC SAINT-JUSTIN SAINT-MARTIN-D'ONEY SAINT-MICHEL-ESCALUS SAINT-PIERRE-DU-MONT SAINTE-FOY SINDERES UCHACQ-ET-PARENTIS VILLENAVE VILLENEUVE-DE-MARSAN 29.4.2017 Les communes suivantes dans le dÃ ©partement du LOT-ET-GARONNE BEAUGAS BOUDY-DE-BEAUREGARD CANCON CASSENEUIL CASTELNAUD-DE-GRATECAMBE CASTILLONNES DOUZAINS FERRENSAC LA SAUVETAT-SUR-LEDE LOUGRATTE MONBAHUS MONTASTRUC MONTAURIOL MONTAUT MONTIGNAC-DE-LAUZUN MONVIEL MOULINET PAILLOLES PINEL-HAUTERIVE SAINT-COLOMB-DE-LAUZUN SAINT-EUTROPE-DE-BORN SAINT-MAURICE-DE-LESTAPEL SAINT-PASTOUR SEGALAS SERIGNAC-PEBOUDOU VILLEBRAMAR 17.4.2017 AIGUILLON AMBRUS ANZEX BUZET-SUR-BAISE CALONGES CAUBEYRES CAUMONT-SUR-GARONNE DAMAZAN FARGUES-SUR-OURBISE FAUGUEROLLES FAUILLET FOURQUES-SUR-GARONNE GONTAUD-DE-NOGARET GREZET-CAVAGNAN LA REUNION LABASTIDE-CASTEL-AMOUROUX LAGRUERE LE MAS-D'AGENAIS LEYRITZ-MONCASSIN LONGUEVILLE MONHEURT NICOLE PUCH-D'AGENAIS RAZIMET SAINT-LEGER SAINT-LEON SAINT-PIERRE-DE-BUZET SAINTE-GEMME-MARTAILLAC SAINTE-MARTHE SENESTIS TAILLEBOURG THOUARS-SUR-GARONNE TONNEINS VARES VILLEFRANCHE-DU-QUEYRAN VILLETON 21.4.2017 Les communes suivantes dans le dÃ ©partement des PYRENEES-ATLANTIQUES BASSILLON-VAUZE CORBERE-ABERES LASSERRE LEMBEYE LUC-ARMAU MONCAUP MONPEZAT SAMSONS-LION SEMEACQ-BLACHON 14.4.2017 to 22.4.2017 AAST ANDOINS ANGAIS ARRIEN ARTIGUELOUTAN BEDEILLE BOEIL-BEZING BORDES CASTEIDE-DOAT ESLOURENTIES-DABAN ESPECHEDE ESPOEY GER GOMER LESPOURCY LIMENDOUS LIVRON LOMBIA LOURENTIES MONTANER NOUSTY PONSON-DEBAT-POUTS PONSON-DESSUS SAUBOLE SEDZE-MAUBECQ SEDZERE SOUMOULOU UROST 17.4.2017 ARGELOS ARGET ARZACQ-ARRAZIGUET ASTIS AUGA AURIAC BALIRACQ-MAUMUSSON BOUEILH-BOUEILHO-LASQUE BUROSSE-MENDOUSSE CARRERE CASTEIDE-CANDAU CASTETPUGON CLARACQ COSLEDAA-LUBE-BOAST COUBLUCQ DIUSSE GARLEDE-MONDEBAT GARLIN LABEYRIE LALONQUETTE LANNECAUBE LASCLAVERIES LEME MALAUSSANNE MASCARAAS-HARON MERACQ MIOSSENS-LANUSSE MONCLA MOUHOUS PORTET POULIACQ POURSIUGUES-BOUCOUE RIBARROUY SAINT-MEDARD SAULT-DE-NAVAILLES SEVIGNACQ TADOUSSE-USSAU TARON-SADIRAC-VIELLENAVE THEZE VIGNES VIVEN 20.4.2017 to 28.4.2017 ABERE ANOYE ARRICAU-BORDES BALEIX BENTAYOU-SEREE CASTERA-LOUBIX CASTILLON (CANTON DE LEMBEYE) ESCURES GERDEREST LABATUT LAMAYOU LUCARRE MASPIE-LALONQUERE-JUILLACQ MAURE MOMY MONSEGUR PEYRELONGUE-ABOS PONTIACQ-VIELLEPINTE 22.4.2017 ABITAIN AICIRITS-CAMOU-SUHAST AMENDEUIX-ONEIX ANDREIN ANGOUS ARAUJUZON ARAUX ARBERATS-SILLEGUE ARBOUET-SUSSAUTE AREN AROUE-ITHOROTS-OLHAIBY ARRAST-LARREBIEU ATHOS-ASPIS AUTEVIELLE-SAINT-MARTIN-BIDEREN BARRAUTE-CAMU BASTANES BERGOUEY-VIELLENAVE BETRACQ BIDACHE BIRON BUGNEIN BURGARONNE CAME CASTAGNEDE CASTETNAU-CAMBLONG CASTETNER CHARRE CHARRITTE-DE-BAS CHERAUTE CROUSEILLES DOGNEN DOMEZAIN-BERRAUTE ESCOS ESPIUTE ETCHARRY GABAT GARRIS GESTAS GUINARTHE-PARENTIES GURS ILHARRE JASSES L'HOPITAL-D'ORION L'HOPITAL-SAINT-BLAISE LAA-MONDRANS LAAS LABASTIDE-VILLEFRANCHE LABETS-BISCAY LAY-LAMIDOU LEREN LESTELLE-BETHARRAM LICHOS LOUBIENG LUXE-SUMBERRAUTE MERITEIN MONCAYOLLE-LARRORY-MENDIBIEU MONTAUT MONTFORT NABAS NARP ORAAS ORION ORRIULE OSSERAIN-RIVAREYTE PRECHACQ-JOSBAIG PRECHACQ-NAVARRENX PUYOO RAMOUS RIVEHAUTE SAINT-GIRONS-EN-BEARN SAINT-GLADIE-ARRIVE-MUNEIN SAINT-PE-DE-LEREN SAINT-VINCENT SALIES-DE-BEARN SAMES SAUCEDE SAUVELADE SAUVETERRE-DE-BEARN SUS SUSMIOU TABAILLE-USQUAIN VIELLENAVE-DE-NAVARRENX VIELLESEGURE 22.4.2017 to 30.4.2017 ANOS AUBIN AURIONS-IDERNES BARINQUE BERNADETS BOUILLON BOURNOS CABIDOS CADILLON CAUBIOS-LOOS CONCHEZ-DE-BEARN DOUMY ESCOUBES FICHOUS-RIUMAYOU GABASTON GAROS GAYON GEUS-D'ARZACQ HAGETAUBIN HIGUERES-SOUYE LACADEE LALONGUE LARREULE LESPIELLE LONCON LOUVIGNY LUSSAGNET-LUSSON MAUCOR MIALOS MOMAS MONASSUT-AUDIRACQ MONT-DISSE MONTAGUT MONTARDON MORLANNE NAVAILLES-ANGOS PIETS-PLASENCE-MOUSTROU POMPS RIUPEYROUS SAINT-ARMOU SAINT-CASTIN SAINT-JAMMES SAINT-JEAN-POUDGE SAINT-LAURENT-BRETAGNE SAUVAGNON SEBY SERRES-CASTET SIMACOURBE UZAN VIALER 29.4.2017 ABIDOS AINHARP AMOROTS-SUCCOS ARANCOU ARGAGNON ARRAUTE-CHARRITTE ARROS-DE-NAY ARROSES ARTHEZ-D'ASSON ARTHEZ-DE-BEARN ASSON AUBOUS AUDAUX AUTERRIVE AYDIE BAIGTS-DE-BEARN BALANSUN BARCUS BARDOS BARZUN BAUDREIX BEGUIOS BEHASQUE-LAPISTE BELLOCQ BENEJACQ BERENX BERROGAIN-LARUNS BEUSTE BEYRIE-SUR-JOYEUSE BONNUT BORDERES BOURDETTES BRUGES-CAPBIS-MIFAGET CARDESSE CARRESSE-CASSABER CASTETBON CASTETIS COARRAZE ESPES-UNDUREIN ESQUIULE GERONCE GEUS-D'OLORON GUICHE HAUT-DE-BOSDARROS HOURS IGON LA BASTIDE-CLAIRENCE LABATMALE LACQ LAGOR LAGOS LAHONTAN LAHOURCADE LANNEPLAA LARRIBAR-SORHAPURU LEDEUIX LOHITZUN-OYHERCQ LUCGARIER LUCQ-DE-BEARN MASLACQ MASPARRAUTE MAULEON-LICHARRE MESPLEDE MIREPEIX MONT MOUMOUR MOURENX NAVARRENX NAY OGENNE-CAMPTORT OREGUE ORIN ORSANCO ORTHEZ OS-MARSILLON OSSENX OZENX-MONTESTRUCQ POEY-D'OLORON PONTACQ ROQUIAGUE SAINT-BOES SAINT-DOS SAINT-GOIN SAINT-PALAIS SALLES-MONGISCARD SALLESPISSE SARPOURENX UHART-MIXE URT VERDETS VIODOS-ABENSE-DE-BAS 30.4.2017 (d) the entry for Italy is replaced by the following: Member State: Italy Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC  Comune di Vazzola (TV): a sud di via Cadorna, di Via XXV Luglio, a ovest di via Borgo Tonini, e a est di via Cadore Mare, a sud di via Bosco, a est di via Monticano, a est di via Luminaria, a est di via Generale Cantore, di via Monte Grappa;  Comune di Mareno di Piave (TV): a ovest di via San Pio X, via Distrettuale, a ovest della A27;  Comune di San Vendemiano (TV): a ovest della A27 e a nord-ovest della A28;  Comune di CodognÃ ¨ (TV): a est del Canale Il Ghebo;  Comune di San Polo di Piave (TV);  Comune di Cimadolmo (TV);  Comune di Maserada sul Piave (TV): a nord della SP57, della SP92, di via IV Novembre, di via Roma, di via Dolomiti;  Comune di Spresiano (TV): a nord della SP57, a est della ferrovia;  Comune di Nervesa della Battaglia (TV): a est della ferrovia;  Comune di Santa Lucia di Piave (TV);  Comune di Susegana (TV): a est del Ponte della Priula della SS13, a nord-est di via dei Pascoli, a est di via Maglio, a est di via del Bosco Gaio, a sud-est di via San Salvatore, a est di via Sottocroda, di via Monte Piatti, di via Morgante I °, a sud di via Val Longa;  Comune di San Pietro di Feletto (TV): a est di via Po, dell'abitato di Crevada, e a sud est dell'abitato di San Michele di Feletto, e a est di via Guizza, via Roma, SP164, a sud di via Castella SP37, e dell'abitato di Bagnolo (TV);  Comune di Conegliano (TV);  Comune di Colle Umberto (TV): a sud di via Roma, dell'abitato di Colle Umberto, di via San Rocco, via Dante Alighieri;  Comune di San Fior (TV);  Comune di Cordignano (TV): a sud di strada dei Campardi e a sud di via Trento;  Comune di Godega di Sant'Urbano (TV);  Comune di Orsago: a sud-ovest di via Camparnei, di via Giuseppe Garibaldi, di via Giuseppe Mazzini, di via Dante Alighieri, di Piazza Armando Diaz, di via Roma, di via Cesare Battisti;  Comune di Gaiarine (TV): a ovest di via Fratelli Rosselli, di via Bruna, a sud di Via Io Maggio, a ovest di via Gerardo da Camino, di via Ravanello, di via per Campomolino, di via per Gaiarine, a sud di via Abate Lorenzo Berlese, a ovest di via Campei;  Comune di PortobuffolÃ ¨ (TV): a ovest della zona Industriale Bastie;  Comune di MansuÃ ¨ (TV): a nord-ovest di via Rigole, a nord di via Cimitero Basalghelle, a ovest di via CornarÃ ¨, di via Basalghelle, di via per Oderzo;  Comune di Fontanelle (TV);  Comune di Oderzo (TV): a ovest di via Marchetti, di via Pordenone, della Sp15, di via Camaldolesi, a nord-ovest di via dei Peleoveneti, a nord-ovest  di via Fraine di Colfrancui, di via Fraine di FaÃ ¨, a nord di via Comunale Postumia di FaÃ ¨;  Comune di Ormelle (TV): a nord di via Bidoggia, a ovest di via Postioma, a nord di via Negrisia, di via Piave 17.4.2017  Comune di Vazzola (TV): a nord di via Cadorna, di via XXV Luglio, a est di via Borgo Tonini, e a ovest di via Cadore Mare, a nord di via Bosco, a ovest di via Monticano, a ovest di via Luminaria, a ovest di via Generale Cantore, di via Monte Grappa,  Comune di Mareno di Piave (TV): a est di via San Pio X, via Distrettuale, a est della A27  Comune di San Vendemiano (TV): a est A27e a sud della A28  Comune di CodognÃ ¨ (TV): a ovest del Canale Il Ghebo 9.4.2017 to 17.4.2017  Comune di Chivasso: a est di via Po, di via Orti, a nord della stradale Torino, a est di via Foglizzo, di via Montanaro, a est della ferrovia  Comune di Montanaro: a est della ferrovia, di via Torino, di via Giuseppe Garibaldi, a nord di Piazza Luigi Massa, via Roma, via Sant'Anna, via San Giovanni Bosco, a est di via Strada Nuova  Comune di San Benigno Canavese: a ovest dell'autostrada A5  Comune di Volpiano: a ovest dell'autostrada A5, a sud-ovest di Corso Europa, dello svincolo Brandizzo Volpiano  Comune di Verolengo: a ovest di strada del Bollone, a sud della SP31bis, a ovest di via Trento, di via Thaon di Revel, di via per Torrazza (SP90)  Comune di Torrazza Piemonte: a ovest di via Roma (SP90), a nord di via Giuseppe Mazzini, nord-ovest di via Caduti della LibertÃ , a ovest della SP90  Comune di Rondissone: a ovest della SS11, della SP90  Comune di MazzÃ ¨: a ovest della SP90, a sud di via Cimitero, a ovest della SP81, a sud della SS595  Comune di Caluso: a sud della SS595, a sud-ovest della SS26, a sud della SP53  Comune di Foglizzo  Comune di San Giusto Canavese: a sud-ovest di via del Boschetto, a sud di via Cappo, via Monte Nero, di via Massimo D'Azeglio, a est di via Trieste, di via Molino  Comune di San Giorgio Canavese: a sud di via Molino  Comune di Feletto: a est della SP460  Comune di Bosconero: a est della SP460, della Strada della Fraschea  Comune di Rivarolo Canavese: a sud di via Leonardo da Vinci, di via Galileo Galilei, di via Rivarossa  Comune di Rivarossa: a est di via Rivarossa, a sud di via S. Francesco al Campo  Comune di Lombardore  Comune di Leini  Comune di Settimo Torinese  Comune di San Mauro Torinese: a nord di via Lunga, a ovest della SS590, a nord di Rio Dora  Comune di Castiglione Torinese  Comune di Grassino Torinese: a nord della SP122, della SP 118  Comune di Sciolze: a nord della SP118  Comune di Rivalba  Comune di Casalborgone: a nord della SP97, a ovest della SP102, della SP458  Comune di San Sebastiano da Po  Comune di San Raffaele Cimena  Comune di Castagneto Po 28.4.2017  Comune Casarsa della Delizia: a nord della Ferrovia  Comune Cordenons: a sud di via Cesare Battisti, via Maestra  Comune Zoppola  Comune Valvasone Arzene  Comune Cordovado: a nord di via Suzzolin  Comune Camino al Tagliamento  Comune San Martino al Tagliamento: a nord di via Domanins, via Quattro Novembre, Via Giuseppe Ionello, Via Saletto tagliamento  Comune Fiume Veneto: a nord dell'Autostrada Portogruaro-Sacile e ad est di via Giacomo Leopardi  Comune Sesto al Reghena  Comune Varmo: a ovest di via Belvedere, via Giacomo Antonio da Pordenone, via Latisana  Comune Morsano al Tagliamento  Comune Chions: a nord della ferrovia  Comune Azzano Decimo: a est di via Peperate, di viale Primo Maggio, via Valier  Comune Codroipo: a ovest di via San Daniele, via della Chiesa, via Sadegliano, via Stazione. A nord di viale Venezia, ad Ovest, via Circonvallazione Ovest, via Lignano  Comune San Giorgio della Richinvelda: a sud di via San Martino, di Via Meduna e di via Selva di sotto  Comune Sedegliano: a ovest del Canale Reggia Sant'Odorico e del Canale Roggia San Odorico  Comune Cinto Caomaggiore: a nord di via Pordeone, via Roma e via Umberto Grandis  Comune Gruaro: a nord di via Belvedere, via Giai, via Marconi, Via Boldara 29.4.2017  Comune di Cazzano di Tramigna: a nord di strada provinciale 37 °, via Riva e via Rio Albo.  Comune di Soave: a sud dell'Autostrada A4  Comune di Colognola ai Colli: a sud dell'Autostrada A4 e a ovestdi SP10  Comune di Illasi: a ovest di Corso Dante Alighieri, della SP10, a nord di via Carlo Alberto Dalla Chiesa  Comune di Montecchia di Crosara  Comune di Monteforte D'Alpone  Comune di Lavagno  Comune di Caldiero  Comune di Gambellara  Comune di RoncÃ  Comune di Montebello Vicentino: a ovest di via Contrada Agugliana e via Bertola  Comune di Montorso Vicentino: a ovest e a nord di via San NicolÃ ², a ovest di via Tadiotti, a nord-ovest di via Valverde, ovest di via Zanella, a sud di Vallegrande, via ponte Cocco, a ovest via Costa.  Comune di Arzignano: a ovest del torrente Chiampo.  Comune di Chiampo: a ovest del torrente Chiampo, a sud-ovest di via Manzoni, via G.B. Zaupa, via Fantoni Alti, via Pardince.  Comune di San Giovanni Ilarione.  Comune di Tregnago.  Comune di Mezzane di Sotto.  Comune di Verona: a est di via Pedrotta, via OlivÃ ¨ e via delle Rive  Comune di San Martino Buon Albergo: a est di via Pedrotta, via Ferrazzette, via Giuseppe Verdi. A sud di via Sant'Antonio, e a est di via Campalto, via Centegnano e a nord di via Giarette e via Mambrotta.  Comune di Zevio: a nord via Aldo Moro, via Adele Smania, via Altichiero da Zevio, SP 19.  Comune di Ronco all'Adige: a nord di SP 19.  Comune di Belfiore  Comune di San Bonifacio  Comune di Arcole: a nord SP 39, via Padovana, a nord di via Belvedere, a ovest Piazza Gazzolo, a nord di via Capitello e ovest via Borgoletto. 2.5.2017 (e) the entry for Romania is replaced by the following: Member State: Romania Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Locality BOGDANA, Commune BOGDANA, Teleorman county, Locality BROSTEANCA, Commune BOGDANA, Teleorman county, Locality ULMENI, Commune BOGDANA, Teleorman county, Locality FURCULESTI, Commune FURCULESTI, Teleorman county, Locality MOSTENI, Commune FURCULESTI, Teleorman county, Locality SPATAREI, Commune FURCULESTI, Teleorman county, Locality VOIEVODA, Commune FURCULESTI, Teleorman county, Locality LISA, Commune LISA, Teleorman county, Locality PIATRA, Commune PIATRA, Teleorman county, Locality PUTINEIU, Commune PUTINEIU, Teleorman county, Locality BADULEASA, Commune PUTINEIU, Teleorman county, Locality CARLOMANU, Commune PUTINEIU, Teleorman county, Locality SEACA, Commune SEACA, Teleorman county, Locality TRAIAN, Commune TRAIAN, Teleorman county. 30.4.2017 Locality FLORICA, commune DRACEA, Teleorman county, Locality ZLATA, commune DRACEA, Teleorman county, Locality DRACEA, commune DRACEA, Teleorman county, Locality SECARA, commune CRANGU, Teleorman county, Locality CRANGU, commune CRANGU, Teleorman county. 22.4.2017 to 30.4.2017 Locality BUFTEA, commune ORAS BUFTEA, Ilfov county, Locality BUCIUMENI, commune ORAS BUFTEA, Ilfov county, Locality DRAGOMIRESTI-VALE, commune DRAGOMIRESTI-VALE, Ilfov county, Locality DRAGOMIRESTI-DEAL, commune DRAGOMIRESTI-VALE, Ilfov county, Locality ZURBAUA, commune DRAGOMIRESTI-VALE, Ilfov county, Locality TUNARI, commune TUNARI, Ilfov county, Locality BUCURESTI SECTORUL 2, municipality Bucuresti, Locality BUCURESTI SECTORUL 3, municipality Bucuresti, Locality BUCURESTI SECTORUL 4, municipality Bucuresti, Locality BUCURESTI SECTORUL 5, municipality Bucuresti, Locality CHIAJNA, commune CHIAJNA, Ilfov county, Locality DUDU, commune CHIAJNA, Ilfov county, Locality ROSU, commune CHIAJNA, Ilfov county, Locality CHITILA, commune CHITILA, Ilfov county, Locality RUDENI, commune CHITILA, Ilfov county, Locality MOGOSOAIA, commune MOGOSOAIA, Ilfov county, Locality OTOPENI, commune ORAS OTOPENI, Ilfov county, Locality ODAILE, commune ORAS OTOPENI, Ilfov county, Locality VOLUNTARI, commune ORAS VOLUNTARI, Ilfov county. 13.4.2017